           Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 1 of 69




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE
_________________________________________
                                                                     )
MARK ANDERSON                                                        )
                                                                     )
                        Plaintiff,                                   )
               v.                                                    )        Civil Action No.
                                         )                                    1:19-cv-00109-SM
TRUSTEES OF DARTMOUTH COLLEGE,           )
                                         )
              Defendant,                 )
_________________________________________)

        PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY
                               JUDGEMENT



        Plaintiff has not been able to find precise guidance on how he ought to format his response to this
motion in this case. Following his intuition, and in an effort to make this motion easy to evaluate, plaintiff
has copied the defendant’s motion in its entirety to this document in boldface and placed responsive text
in regular font. Quotes and references are typically italicized for visibility.

I. Statement of Undisputed Facts

        A. Dartmouth’s Disciplinary Process for Student Misconduct

Dartmouth’s undergraduate student discipline policies and procedures are contained in the Student
Handbook. Exhibit 1; see also Exhibit 40, Strong Dep. Tr. 14:2-5; Exhibit 43, Nelson Dep. Tr.
52:17-53:5. The Handbook defines nine Standards of Conduct for the Dartmouth community and
describes the structure and operation of the undergraduate disciplinary system, including the
Committee on Standards. Exhibit 1 at 7964-68, 7971-86. One of the Committee’s purposes is “to
hear cases involving undergraduates concerning violations of. . . the Standards of Conduct . . . .” Id.
at 7972.

        Contrary to defense counsel’s suggestion here, the only purpose of the COS at a hearing is to
designate whether the allegations raised by the JAO in advance of a hearing are true, and if they reach
such a determination, if and what sanction ought to be imposed. Despite what Dartmouth may suggest,
and as Katharine Burke testified in her deposition, the COS does not have other powers or responsibilities
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 2 of 69



in Dartmouth’s disciplinary hearing system, such as the power to issue allegations, or consider whether
new allegations should be raised;

“the committee, the committee administering a judicial hearing, does not initiate allegations of its own.
And the committee, in hearing and deciding any case, is focused on the allegations that were set forth in
the allegation letter from the judicial affairs office that began the case, and the COS is responsible for
determining in a COS hearing, whether or not a student was responsible for violating College standards,
and if so, what the appropriate sanction might be. The COS does not engage in issuing allegations of its
own, and the job of the COS is to decide the case before that particular panel (K. Burke - Deposed by
Plaintiff.mp4, 25:30-26:41).”

        The Judicial Affairs Office is “responsible for receiving all complaints and issuing
allegations.” Id. at 7973. “Any student, faculty member, or employee may file a complaint
regarding an undergraduate with the JAO,” but it can consider “any source” in deciding whether
to conduct an investigation. Id. The Judicial Affairs Office has exclusive discretion to “determine
whether complaints or other information concerning a student shall result in formal disciplinary
allegations.” Id. In other words, it alone is empowered to determine when to initiate the formal
disciplinary process described in the Handbook.

        Dartmouth erroneously suggests here that a phrase from the student handbook (The Judicial
Affairs Office has exclusive discretion to “determine whether complaints or other information concerning
a student shall result in formal disciplinary allegations”) describes when Dartmouth’s JAO can raise
formal disciplinary allegations after receiving and evaluating evidence of student misconduct. Read in
isolation or the overall context of the handbook, this phrase objectively does not pertain to the timing of
when allegations might be raised by the JAO in any way. The only text from the Handbook which address
when allegations will be raised states that if the JAO receives evidence of misconduct it determines might
potentially justify imposing a formal disciplinary sanction against a student reads, “Hearings will be
scheduled as soon as possible after an incident,” and no part of the Handbook could be interpreted to
mean that after the JAO reviews evidence of alleged misconduct and determines it is not appropriate or
justified to potentially impose a disciplinary sanction upon the student based on that evidence, that
months or years after this determination, the JAO can arbitrarily re-evaluate this exact same evidence
under different standards and come to a different determination. Katharine Strong testified in deposition
(K. Strong - Deposed by Defendant's Counsel.mp4, 2:50) that the initial review of evidence conducted by
the JAO is a determination on whether the student will be entered into the disciplinary process based on
this evidence, and there is no question Dartmouth’s JAO determined that according to Dartmouth’s own
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 3 of 69



policies, the evidence contained in the March Report did not justify initiating disciplinary sanctions
against the plaintiff, and that Dartmouth’s JAO did not raise any disciplinary allegations regarding
statements in the March Report until about 8-months after it initially reviewed it, and more than a month
after plaintiff was wrongfully expelled because of a secondary review Dartmouth conducted of the report
in violation of its own policies and procedures.

    If allegations are to be issued, the Director of Judicial Affairs must “determine whether
information available in support of an allegation could result in suspension or separation if the
student were found responsible.” Id. at 7974. “If suspension or separation is a possible outcome”
then the Director must “inform the student in writing and provide the student with copies of the
available information related to the allegations,” which the student then has the opportunity to
admit or deny within five days of the written notice. Id.

    While the Handbook states this, Dartmouth failed to notify plaintiff that expulsion was a possible
outcome of his disciplinary hearing in September 2017 prior to his expulsion.

    Katharine Strong is the current Director of Community Standards and Accountability in the
Judicial Affairs Office. Exhibit 40, Strong Dep. Tr. 5:10-21. She and her staff manage all responses
to undergraduate student misconduct. Id. On a daily basis, Ms. Strong and her team review reports
that concern behavior by undergraduate students. Then they decide whether there has been a
possible or alleged violation of the Standards of Conduct. If so, they determine whether a similar
violation has resulted in a student’s suspension or separation from the College previously and, if so,
begin the serious misconduct process before the Committee on Standards. Id. 6:2-19. After the
initial decision to move forward with a judicial process is reached, it is initiated by sending the
student a letter stating that the Judicial Affairs Office received a report concerning him or her and
describing the next steps. Id. 7:20-8:4, 9:1-8.

    Responding students are entitled to reasonable written notice of the substance of the allegations
against them. Exhibit 1 at 7977. That notice is provided to a student through an allegation packet
from the Judicial Affairs Office. Exhibit 40, Strong Dep. Tr. 9:9-10:7, 12:5-8; Exhibit 44,
Knowlton-Young Dep. Tr. 11:9-12:11. The packet includes, among other things, the allegation letter
and a document used to allow the student accused of a policy violation to admit or deny the
allegations called the Statement of Understanding. Id. The Statement of Understanding also
includes a request that the student acknowledge that they have been notified where information
about the process can be found (i.e. in the Student Handbook). Exhibit 40, Strong Dep. Tr. 14:15-23.
             Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 4 of 69



If the student denies the allegations, the case is referred to the Committee on Standards for a
hearing. Exhibit 1 at 7974.

    The hearing panel includes two members of the faculty, one administrator or staff member, two
students, and a hearing Chair, who is a non-voting member. Id. at 7972; Exhibit 40, Strong Dep. Tr.
15:10-14. A member of the Judicial Affairs Office provides logistical and procedural support
during the hearing. The Judicial Affairs Office representative does not vote. Id. 17:8-19:2; Exhibit
41, Burke Dep. Tr. 27:17-28:5; Exhibit 43, Nelson Dep. Tr. 11:12-23; Exhibit 44, Knowlton-Young
Dep. Tr. 9:9-10:9.

    Although they may not be voting members, the JAO member and COS chair present at a student
hearing bear considerable influence over the outcome of the hearing. Firstly, if the COS determines a
preponderance of evidence supports a finding with regards to an allegation raised at the hearing, the JAO
member present is responsible for telling the committee what sanctions such a finding might support – in
other words, the JAO member determines what sanctions the COS might impose (K. Strong - Deposed by
Defendant's Counsel.mp4, 17:45). The Chair determines what information can be shared with the COS at
the hearing, and this power was exercised to undermine the fairness of plaintiff’s second hearing, as later
explained.

    Committee on Standards hearing rules are set forth in the Student Handbook. Exhibit 1 at 7975
(“In all . . . Standards of Conduct cases referred to the COS, the COS will conduct a hearing in
accordance with the procedures set forth under ‘Rights, Rules, and Responsibilities.’”); Exhibit 40,
Strong Dep. Tr. 14:2-5. The Student Handbook explicitly states that the proceedings “are
administrative in nature and [] not governed by rights and rules that apply in a court of law.”
Exhibit 1 at 7976. Students are entitled to have a single advisor present, but are individually
responsible for responding to allegations and questions at the hearing. Id. Students are free to
choose their own advisor. Exhibit 40, Strong Dep. Tr. 11:20- 12:4.

    Hearings are to be scheduled “as soon as possible” after an incident. Exhibit 1 at 7977. The
possibility that a student may face criminal charges does not limit the Judicial Affairs Office’s
ability to proceed with disciplinary procedures. Id.

    This is the only segment of the Handbook which describes when Dartmouth can raise allegations
against a student regarding evidence of misconduct. As defense counsel has noted and the Handbook
affirms “On a daily basis, Ms. Strong and her team review reports that concern behavior by undergraduate
students. Then they decide whether there has been a possible or alleged violation of the Standards of
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 5 of 69



Conduct. If so, they determine whether a similar violation has resulted in a student’s suspension or
separation from the College previously and, if so, begin the serious misconduct process before the
Committee on Standards.” Central to this case is the fact that once the Director of the Judicial Affairs
Office reviews evidence of alleged misconduct and determines it does not contain a “possible or alleged
violation of the Standards of Conduct” that could be worthy of formal adjudication or potentially
imposing a formal disciplinary sanction upon the student, the Handbook in no way permits Dartmouth to
then, months or years later, arbitrarily re-review this same exact evidence once more under different
standards or interpretations of Dartmouth’s policies, and consequently, change its previous disciplinary
determination. In deposition, Katharine Strong has affirmed that the right to speedy resolution of
disciplinary processes promised in Dartmouth’s policies exists so that student’s “can go back to the
business of working on their degree program” in a timely fashion (K. Strong - Deposed by Plaintiff.mp4,
34:20). Nothing in Dartmouth’s policies or practices supports Dartmouth’s assertion that once the JAO
has reviewed evidence of misconduct and determined it does not justify initiating formal disciplinary
allegations against a student, that the College might re-evaluate this same evidence months or years later
in the student’s educational career and impede or revoke the student’s ability to complete their degree
program at the College.

    While, as mentioned elsewhere, this has never been done in another undergraduate disciplinary case
in the institution’s known history, if Dartmouth really had determined it might potentially raise
allegations regarding the March Report at a later date despite having initially determined it did not contain
evidence that might support initiating a formal disciplinary process, it surely would have communicated
such an unprecedented finding to the plaintiff. The fact no such communication exists reflects the fact that
Dartmouth made no such finding, and instead (as it does upon receiving all allegations and evidence of
undergraduate misconduct), determined if and what disciplinary measures would be taken regarding
evidence in the report at the time it was fully received and investigated by the College.

    Plaintiff is not calling upon the Court to hold Dartmouth to the standards applied in legal proceedings,
or anything beyond what it has itself promised or is required to do by law. Plaintiff simply asks that the
court compel Dartmouth to abide by its own policies and decisions.

    Working with the Chair and the student, the Judicial Affairs Office prepares materials for the
Committee on Standards in a set of documents referred to as the case packet. Exhibit 1 at 7975;
Exhibit 40, Strong Dep. Tr. 13:6-14:1. The hearing Chair, who has the discretion to determine what
is relevant to the proceeding, “makes the ultimate decision about what does or doesn’t get included
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 6 of 69



in the packet.” Id. The final approved case packet is sent to the hearing panel and the responding
student before the hearing. Id.; Exhibit 41, Burke Dep. Tr. 9:1-11:17.

    Generally, the “hearing procedure is informal. The purpose is to provide the student an
opportunity to be heard and to provide the COS relevant information on which to base a decision.”
Exhibit 1 at 7980. The Chair is empowered to make all procedural rulings, including rulings on
relevance and admissibility of materials and information. Id. at 7978; Exhibit 41, Burke Dep. Tr.
7:12-8:11. Subject to the Chair’s discretion, the student is entitled to request witnesses, present
information and argument, and to hear and question the information presented during a hearing,
as well as to make opening and closing statements. Exibit1 at 7978; Exhibit 41, Burke Dep. Tr. 12:2-
13:20. While students may suggest questions for any witness, “[a]ll questions are posed by the Chair
and members of the committee.” Exhibit 1 at 7978. The Chair is responsible for ensuring the
Committee hearing follows the standard procedures, participates in questioning, and facilitates
deliberation, but does not vote. Exhibit 40, Strong Dep. Tr. 16:20- 17:7; Exhibit 41, Burke Dep. Tr.
24:12-26:3 (describing general hearing process); Exhibit 43, Nelson Dep. Tr. 8:8-10:4, 13:14-14:9
(describing general hearing process). Once presentations are complete, the Committee enters
executive session, considers the information it has been provided, determines whether a violation
has occurred, and then, if a violation is found, determines the appropriate sanction. Id. The Judicial
Affairs Office representative provides relevant precedent to assist the Committee in evaluating the
appropriate sanction. Exhibit 40, Strong Dep. Tr. 41:23-42:10; Exhibit 44, Knowlton-Young Dep.
Tr. 9:21-10:3. A finding that there is a violation must be supported by a preponderance of the
evidence. Exhibit 1 at 7981. Both the responsibility determination and the sanction require a
majority vote of the Committee. Id. After the final decision is reached, the Chair drafts a document
called a case note, which summarizes the Committee’s rationale. Exhibit 40, Strong Dep. Tr. 21:20-
23; Exhibit 41, Burke Dep Tr. 158:2-6; Exhibit 43, Nelson Dep. Tr. 16:14-17; 19:2-21.

    The Office of Judicial Affairs promptly notifies students of outcomes of individual hearings.
Exhibit 1 at 7981. The in-person meeting with the student usually takes place within twenty-four
hours of the hearing, and the student’s advisor and undergraduate dean (if different) writing.
Students may submit a written request for review of the Committee’s decision. There are only two
bases for reversal of the decision:

    1. Procedural error which has materially prejudiced the student’s case;

    2. Newly discovered information which, had it been available at the time of the hearing, would
likely have affected the outcome either with regard to a finding of responsibility or with regard to
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 7 of 69



the sanction imposed (if the information was not reasonably available to the student at the time of
the proceeding). Exhibit 1 at 7982; Exhibit 40, Strong Dep. Tr. 23:10-24:7.

    “The reviewing officer has the sole discretion to determine whether the grounds for review have
been met.” Exhibit 1 at 7982.

    “Following review, the original decision may be upheld, the imposed sanction adjusted as the
reviewing officer deems appropriate, or referred back to the hearing officer or the COS panel that
originally heard the case for further consideration.” Id.; Exhibit 45, Biron Dep. Tr. 8:8-9:13. The
Judicial Affairs Office does not have any involvement in the reviewing officer’s review or decision.
See id. If a request for review is granted, the Judicial Affairs Office implements whatever the
review officer has requested as the next step. Exhibit 40, Strong Dep. Tr. 25:2-10.

    B. Plaintiff’s Protective Order and Arrest

    Plaintiff’s former girlfriend ended their relationship around January 2017. See Complaint ¶ 10.
Thereafter, Plaintiff began a campaign of harassment and threats against both his former
girlfriend and members of her family. As a result, she obtained a protective order against him.
Complaint ¶ 12. Plaintiff was served with a copy of that order by a Dartmouth security officer.
Exhibit 39, Anderson Dep. Tr. 10:1-4, 51:5-9.

    The Judicial Affairs Office received a report regarding the protective order in March 2017, but
decided not to initiate a formal disciplinary process at that time. Exhibit 40, Strong Dep. Tr. 31:8-
20 (“[W]e determined at that time that we did not have enough information to move forward with
allegations at that time. . . . [S]hould more information become available, we would review again.”),
92:15-93:9. The Judicial Affairs Office did not consider its decision an adjudication. Id. 28:6-11.
Plaintiff did not speak to anybody at the Judicial Affairs Office or receive anything in writing in
April 2017. Exhibit 39, Anderson Dep. Tr. 58:12-19.

    This was the plaintiff first relationship, and his former girlfriend violated his trust, ended the
relationship, and made unprovoked statements about plaintiff’s appearance and other intimate aspects of
his character that would’ve had a profound emotional impact on any person in his situation. Several
weeks before their relationship ended, plaintiff and his ex-girlfriend went traveling at her insistence and
his expense because she was financially strained but desperately sought to travel with plaintiff. She was to
repay him by financing a trip to Canada with the plaintiff after she returned home and received money
from her parents. She ended the relationship shortly before the trip to Canada was planned to occur, and at
the time, said she would compensate plaintiff for the travel expenses he had financed by repaying him
           Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 8 of 69



half of what he had spent on their recent trip. Shortly afterwards, plaintiff’s ex-girlfriend told him she no
longer planned to repay him for these expenditures. Plaintiff fully acknowledges that he reacted
inappropriately in this situation and made “the most horrible statements I have in my entire life” (as
plaintiff testified at his first and second disciplinary hearings) in this time, as shown in the defendant’s
motion. However, it is without question that Dartmouth received a report containing all the evidence
Dartmouth’s eventual decision to expel the plaintiff would be based upon in March 2017. At that time,
Katharine Strong of Dartmouth’s Judicial Affairs Office reviewed and investigated all of this evidence in
accordance with the College’s policies, and came to the determination that it was not appropriate to raise
formal disciplinary allegations against the plaintiff regarding these materials. Although Dartmouth in no
way explains its rationale for such disciplinary determinations, the result of the Judicial Affairs Office’s
investigation of the March Report was communicated verbally to the plaintiff by Dartmouth employee
Kristi Clemens, who was in direct communication with the JAO and Title IX office regarding plaintiff’s
case at the time he met with her (Kristi Clemens - Deposed by Defendant's Counsel.mp4, 11:00), (K.
Strong - Deposed by Defendant's Counsel.mp4, 34:00). At this time, plaintiff admitted all off the evidence
in the report was true (as he did in all interactions with Dartmouth), Clemens notified plaintiff that having
reviewed the March Report in its entirety according to the College’s policies, that the JAO determined it
was not appropriate to initiate formal disciplinary allegations against him regarding the evidence it
contained (Kristi Clemens - Deposed by Defendant's Counsel.mp4, 00:44:00). Dartmouth’s claim that the
Kristi told plaintiff Dartmouth might later raise disciplinary allegations or sanction him regarding the
March Report is an entirely fictitious narrative manufactured in an effort to justify actions performed over
the course of Dartmouth’s management of plaintiff’s disciplinary hearing processes. Such action is
inconsistent with Dartmouth’s own policies, and as Katharine Strong testified in deposition, Dartmouth
has never reviewed the same information months after initially declining to investigate it and decided to
initiate disciplinary proceedings against the student based on this same information in the institution’s
known history (K. Strong - Deposed by Plaintiff.mp4, 1:57:00). At the time plaintiff’s disciplinary
hearing process was conducted, Katharine Strong (who reviews “reports across campus on a daily basis”
[K. Strong - Deposed by Defendant's Counsel.mp4, 1:00]) stated she had no memory of plaintiff’s
mandatory meeting with Kristi Clemens (Anderson M. ’18 – in person meeting 11.16.17, 16:05) , though
later confirmed she had reviewed the March Report and, upon reviewing it according to Dartmouth’s
policies, determined it was not appropriate to raise disciplinary allegations against the plaintiff based on
the evidence it contained (Anderson M. ’18 – in person meeting 11.16.17, 19:25).

    Kristi Clemens, at that time the Assistant Dean of Student Affairs and Director of Case
Management, also received a report concerning the protective order against Plaintiff. Exhibit 42,
           Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 9 of 69



Clemens Dep. Tr. 5:1-5, 9:11-10:4. Ms. Clemens served as a point of contact for struggling students
who might need assistance across multiple areas. Id. 7:10-8:21. She did not have any role in the
disciplinary process, nor did she have any authority to make any adjudication regarding any report
of troubling behavior she received. Id. 8:5-7, 42:5-9

    Ms. Clemens contacted Plaintiff to set up a meeting to talk to him. Id. 12:5-10. He initially
declined, but they ultimately met on April 4, 2017 after Ms. Clemens clarified that their meeting
was not optional. Exhibit 2. During that meeting, Ms. Clemens told Plaintiff the Judicial Affairs
Office had reviewed the protective order and decided not to raise disciplinary allegations at that
time. Exhibit 39, Anderson Dep. Tr. 53:2-14, 55:3-13; Exhibit 42, Clemens Dep. Tr. 16:2-21 (“I let
him know the college would not be taking any action on this report in terms of a judicial approach
at this point, but wanted to let him know that should this behavior continue we may need to
reconsider that.”), 62:6-22. Ms. Clemens also told Plaintiff that if he violated the protective order,
then allegations could be raised against him and other materials might be viewed at a future
hearing. Exhibit 39, Anderson Dep. Tr. 59:3-12, 191:2-8; see also Exhibit 3.

    The student handbook clearly states that if the JAO receives evidence of student misconduct which it
determines justify raising formal disciplinary allegations against a student, that allegations are to be
issued “as soon as possible after the event.” No portion of Dartmouth’s Student Handbook provides that
once specific evidence of misconduct has been subjected to scrutiny by Dartmouth’s JAO and judicial
processes and a decision (to impose a specific sanction, or none at all) has been reached in accordance
with Dartmouth’s policies, that at any subsequent point in the student’s undergraduate career, Dartmouth
can reevaluate this same evidence using different disciplinary standards and punish the student once more
based on the exact same evidence of misconduct.

    To clarify, Kristi Clemens told the plaintiff that although the Judicial Affairs Office has determined it
was not appropriate to raise formal disciplinary sanctions against the plaintiff regarding the March Report,
that the JAO had added the March Report to plaintiff’s disciplinary record so that although allegations
would not be raised regarding the Report itself, if a subsequent incident occurred which Dartmouth did
initiate formal disciplinary proceedings against the plaintiff regarding, the March Report could be
provided to the COS if it helped contextualize whatever (different) allegations the JAO had raised against
the plaintiff.

K. Strong - Deposed by Plaintiff.mp4, 49:00, Plaintiff: “In what circumstances upon receiving a
complaint regarding student behavior, would the JAO not raise formal disciplinary allegations against a
student
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 10 of 69



Katharine Strong: “there would be no formal disciplinary action taken against the student if the behavior
described in the report was not in violation of the standards of conduct of Dartmouth College”

    In Nierenberg v. Trustees of Dartmouth College, No. 2152016CV00259, 2017, this Court wrote of
Dartmouth’s Student Handbook;

    “The document mandates that

    [t]he Director of [the JAO] shall determine whether information available in support of an allegation
could result in suspension or separation if the student were found responsible. If suspension or separation
is a possible outcome of a disciplinary hearing, the Director shall inform the student in writing .... The
student will have an opportunity to admit or deny the allegation within five days of the written notice of
the allegations. If the student denies the allegations or the facts are in question, the case shall be referred
to the [COS] for a hearing.(Handbook at 15 (emphasis added).)

    These emphasized words and phrases suggest that the JAO's role is simply to assume the veracity of
an allegation and then determine whether the facts, as alleged, “could” “possibl[y]” result in suspension,
and if the “facts are in question” — as they were in this case — to schedule a hearing before the COS.
Other areas of the Handbook also support the notion that the COS, and not the JAO, is the only body
intended to weigh the truth of an allegation. (See id. at 12 (“The purpose of the COS is to hear cases
involving undergraduates concerning violations of the Academic Honor Principle.” (Emphasis added); id.
at 14 (stating that the JAO “shall be responsible for receiving all complaints and drafting allegations”

    In this case, the Director of Dartmouth Judicial Affairs Office, Katharine Strong, came to the
determination that by Dartmouth’s own standards and policies, the March Report did not contain
information available in support of an allegation which could result in suspension or separation if the
student were found responsible, as reflected by the fact the Director did not raise formal disciplinary
allegations against the plaintiff regarding the information in the report. However, more than 6-months
after making this initial decision, Strong would allow the COS at a disciplinary hearing she personally
oversaw to find that the exact same evidence in the March Report (which Dartmouth had never raised
allegations against plaintiff regarding) were somehow a violation Dartmouth’s policies which supported
imposing the harshest sanction possible against him; Katharine was one of two individual’s present at
plaintiff’s hearing responsible for ensuring it was performed in accordance with Dartmouth’s policies.
Dartmouth never informed plaintiff that separation was a possible outcome of the hearing where he was
unfairly and unlawfully expelled from Dartmouth in violation of its own policies and previous
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 11 of 69



disciplinary judgements. All these actions but those described in the first sentence of this paragraph were
performed in violation of Dartmouth’s policies.

    On May 4, 2017, a month after Plaintiff’s meeting with Ms. Clemens, he was charged with
violating the protective order and was arrested on Dartmouth’s campus. Exhibit 39, Anderson Dep.
Tr. 10:10-12, 60:19-61:6; Exhibit 42, Clemens Dep. Tr. 19:15-21. The Judicial Affairs Office
became aware of these events. Exhibit 40, Strong Dep. Tr. 31:21-32:5. Ms. Strong and her
colleagues reviewed all of the available information and determined that it was appropriate at that
point to move forward with allegations “based on the totality of the information.” Id. 32:10-33:1,
108:4-19 (“There was additional new information that was brought to the attention of the College.
And that new information made the previously reviewed information appear to be more of a
pattern of conduct rather than one interaction.”), 160:7-161:3 (describing a “grouping of conduct”
and “new conduct . . . of the same vein, continued harassment of the same non-Dartmouth
community members”), 261:11-25 (“the Standard II [allegation] is about the entire pattern, not just
the report from March”).

    These claims are demonstrably erroneous. In accordance with the College’s own policies, the JAO
raised formal disciplinary allegations against the plaintiff stating the actions he had committed on or
about May 4th 2017 in violation of the no contact order which had previously been issued against him
were alleged to be in violation of Dartmouth’s community standards of conduct II and VI. Despite
defense counsel’s suggestion, and as Dartmouth’s own policies require, the JAO did not retroactively
decide to raise allegations regarding the March Report it had reviewed months prior. Instead, the sole
purpose of plaintiff’s disciplinary hearing (according to the allegations drafted by Dartmouth itself) was
to determine if the actions he committed on or about May 4th in violation of a restraining order were in
violation of the standards of conduct, and if they were, what sanction this would justify imposing (under
recommendation and guidance of the JAO member and COS chair present at the hearing [K. Strong -
Deposed by Defendant's Counsel.mp4, 17:45]). Dartmouth never changed the JAO’s determination that
the actions plaintiff committed during the winter term evidenced in the March Report were in violation of
the standards of conduct. This is reflected in the allegations Dartmouth issued against the plaintiff on May
10th, 2017 (defendant’s exhibit 6, DARTMOUTH000110, DARTMOUTH000111). As admitted in
Katharine Burke and Katharine Strong’s depositions (K. Burke - Deposed by Plaintiff.mp4, 1:02:00), it is
objectively true that Dartmouth did not raise disciplinary allegations regarding plaintiff’s statements in
the March Report until the end of October 2017, approximately eight months after it initially received,
investigated, and decided it was not appropriate to raise formal disciplinary allegations regarding the
report, and at least one month after September 22nd 2017 when Dartmouth expelled plaintiff because of
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 12 of 69



the March Report. In deposition, Katharine Strong agreed that if a Dartmouth employee reviews some
given evidence supporting an allegation of student misconduct and determines it does not justify initiating
formal disciplinary proceedings against a student, it would be arbitrary and capricious for Dartmouth to
then sanction a student or separate them from the College based on this exact same evidence months or
years after the initial determination (K. Strong - Deposed by Plaintiff.mp4, 1:08:30-1:10:35), yet this is
precisely what occurred in the plaintiff’s disciplinary case.

    Plaintiff sent the message which Dartmouth did raise disciplinary allegations about because after
speaking with a police officer, he was informed that in order to prevent his ex-girlfriend’s mother from
continuing to contact his parts was to attain a no contact order, and that to attain this plaintiff needed
evidence he’d had asked for the contact to stop, and that his ex-girlfriend’s family subsequently made
contact nonetheless. In a state of extreme distress, plaintiff sent the following message in hopes it would
provide him a means of ending contact if his ex-girlfriend’s mother persisted;

    “this is a formal reminder that you are not allowed to contact me or anyone in my family”

    As a result of sending this message, plaintiff was arrested for violating the no contact order which had
previously been issued again him by his ex-girlfriend. Without seeing the message plaintiff sent that
resulted in his arrest, Dartmouth raised formal disciplinary allegations against the plaintiff regarding the
actions he’d allegedly committed in violation of a restraining order on or about May 4th 2017. Upon
reviewing the email he’d sent in violation of the no-contact order and the result of plaintiff’s court hearing,
plaintiff’s college appointed Anne Hudak advisor suggested he deny both allegations which Dartmouth
had raised against him.

    C. Judicial Affairs Office’s Initiation of Disciplinary Proceedings

    On May 10, 2017, Adam Knowlton-Young, a Hearing Officer in the Office of Judicial Affairs,
sent Plaintiff a letter. It stated he was “writing to follow up on a report [his] office received from
Safety and Security, regarding an incident on or about May 4, 2017 as well as behavior from spring
term that had resulted in a restraining order being put in place on you.” Exhibit 4. Mr. Knowlton-
Young offered to share materials electronically before he and Plaintiff met. Shortly after receiving
Mr. Knowlton-Young’s letter, Plaintiff requested an electronic copy in advance of their meeting,
which Mr. Knowlton-Young sent him later that day. Exhibit 5; Exhibit 6.

    Enclosed with Mr. Knowlton-Young’s cover letter was a letter explaining the allegations, a
Statement of Understanding through which Plaintiff was to respond to the allegations, a redacted
copy of the Safety and Security report and other reports detailing Plaintiff’s behavior, a copy of a
         Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 13 of 69



letter to Plaintiff’s parents, and an explanation of resources for navigating the Committee on
Standards conduct process. Exhibit 6; Exhibit 39, Anderson Dep. Tr. 63:9-12. The Statement of
Understanding contained two allegations: (1) “I violated the Dartmouth Standard of Conduct II
through repeated behavior or conduct targeted at an individual during the Spring 2017 term” and
(2) “I violated the Dartmouth Standard of Conduct VI when I violated local, state or federal law by
not observing the conditions of a restraining order on or about May 4, 2017.” Exhibit 6 at 111.

    Plaintiff requested a delay of his disciplinary proceeding while he attempted to resolve the
parallel criminal proceeding concerning his violation of the protective order. Ms. Strong responded
that he could finish the current term, but would need to resolve the judicial case before returning to
Dartmouth. Exhibit 7; Exhibit 40, Strong Dep. Tr. 34:12-17. Plaintiff understood that in order to
remain enrolled at Dartmouth, he would have to participate in a hearing, and he would not be able
to register for classes until his disciplinary process was complete. 4 Exhibit 39, Anderson Dep. Tr.
74:20-75:11, 75:21-76:3; Exhibit 40, Strong Dep. Tr. 35:16-36:9.

    Despite this understanding, on September 4, 2017, Plaintiff emailed Mr. Knowlton Young and
Ms. Clemens stating he was coming back to Dartmouth and asking whether he still needed to
participate in a hearing. Exhibit 8. Mr. Knowlton-Young informed Plaintiff his case needed to be
resolved before he returned to campus, and the process could not move forward until he completed
the Statement of Understanding. Exhibit 9; Exhibit 40, Strong Dep. Tr. 37:11-38:6.

    On September 10, 2017, Plaintiff partially completed and returned the Statement of
Understanding. Exhibit 10. He denied both allegations. Id; Exhibit 39, Anderson Dep. Tr. 69:14-
70:7. On September 11, 2017, Adam Knowlton-Young notified Plaintiff of the date of his hearing,
September 21, 2017, and identified the individual members of the panel. Exhibit 11; Exhibit 39,
Anderson Dep. Tr. 76:7-22. Plaintiff had the right to, but did not, object to any of the panel
members. Id. 78:8-79:11. Mr. Knowlton-Young’s notice invited Plaintiff to submit written materials
for potential inclusion in the case packet. Exhibit 11.

    The deadline for Plaintiff to submit a written statement passed without Plaintiff submitting
materials or requesting an extension. Exhibit 12. The case packet was prepared and transmitted to
Plaintiff and others on September 19, 2017, and he was informed it would be used with the
Committee on Standards. Exhibit 13. Plaintiff was also provided an updated list of panel members.
Exhibit 14.

    D. First Committee on Standards Hearing
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 14 of 69



    The first hearing took place on September 21, 2017. Plaintiff was given the opportunity to
respond to the allegations that had been raised, and he attempted to answer questions about the
emails to his ex-girlfriend. Exhibit 39, Anderson Dep. Tr. 84:20-85:12. Plaintiff gave a final
statement after the question period. Id. 88:6-12.

    The Committee on Standards deliberated and found Plaintiff responsible for violating Standard
of Conduct II, Exhibit 1 at 7964-65, and concluded the appropriate sanction was separation.
Exhibit 15; Exhibit 39, Anderson Dep. Tr. 93:8-94:8. The Chair, Daniel Nelson, met with Plaintiff
the following day, September 22, 2017, and verbally communicated the Committee’s decision. Id.
86:12-25. Ms. Strong sent Plaintiff written notification the same day. Exhibit 15. 5

    The purpose of plaintiff’s disciplinary hearing on September 21st 2017 was to determine whether
actions he committed on or about May 4, 2017 and the spring term of 2017 in violation of a restraining
order constituted violations of Dartmouth’s community standards that warranted imposing a sanction
upon him, as demonstrated by the allegations Dartmouth raised against him which read;

    “(1) “I violated the Dartmouth Standard of Conduct II through repeated behavior or conduct
targeted at an individual during the Spring 2017 term” and (2) “I violated the Dartmouth Standard of
Conduct VI when I violated local, state or federal law by not observing the conditions of a restraining
order on or about May 4, 2017.” Defendant’s Exhibit 6 at 111.”

    At this hearing, the COS reviewed the single message plaintiff sent in violation of a no contact order
during the spring term of 2017 and did not determine this action justified imposing a disciplinary sanction
upon the plaintiff. As noted before, Dartmouth’s Student Handbook clearly states “In order for the COS to
conclude that a student has violated a College rule…..the COS must conclude that it is more likely than
not that the student committed the alleged violation.”

    Defense counsel has failed to note that the COS did not determine either of the allegations that had
been raised against the plaintiff were in fact true, or sanction him based on such a determination. Instead,
at the plaintiff’s first hearing about September 21st 2017, the COS found that the evidence contained in
the March Report (which Dartmouth’s JAO had not only reviewed 6-months before the hearing,
determined it was not appropriate to raise formal disciplinary allegations about, and communicated this
determination to the plaintiff. In doing so, the COS raised an entirely new allegation Dartmouth’s JAO
(the only entity capable of evaluating evidence of misconduct and determining whether or not disciplinary
allegations ought to be raised) had previously determined it was not appropriate to issue, found him guilty
of this new allegation which had never been issued, and expelled him, all in violation of Dartmouth’s
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 15 of 69



policies, procedures, and previous decisions. It is without question that Dartmouth had not raised
allegations regarding the March Report in advance of this hearing, and that at his hearing on September
21st 2017, plaintiff was sanctioned based off an allegation Dartmouth had never raised against him, and
that while denying having done so at the time, Dartmouth raised new allegations in advance of plaintiff’s
second hearing which were materially different in substance than those raised in advance of his first
disciplinary hearing (K. Strong - Deposed by Plaintiff 2.mp4, 40:00-42:00. The allegations raised against
the plaintiff in advance of his first disciplinary hearing are materially different in substance than the
allegation he was found guilty of at his first hearing, and the allegations which were raised against him at
his second hearing; Dartmouth’s policies do not allow it to raise allegations regarding evidence of
misconduct its JAO has already reviewed and determined it is not appropriate to raise formal disciplinary
allegations about, as supported by the fact that Dartmouth has never done this in any case over the
institution’s known history other than the plaintiff’s (K. Strong - Deposed by Plaintiff.mp4, 2:46:00).

    At the time of his hearing (which Strong participated in, and was tasked with ensuring was carried out
in compliance with Dartmouth’s policies) Katharine Strong had not only entirely forgotten that she had
already reviewed the March Report 6-months before plaintiff’s hearing and determined it did not contain
information that justified raising disciplinary allegations against the plaintiff (Anderson M. ’18 – in
person meeting 11.16.17, 16:05), but also stated to plaintiff on the day of his hearing that the COS was
able to impose a finding with regard to new allegations which hadn’t been raised in advance of plaintiff’s
hearing. Also notable is that Katharine Burke, the Dartmouth employed attorney who served as chair as
the plaintiff’s second hearing, and was a violently unfair and biased adjudicator, helped Daniel Nelson
(the chair of plaintiff’s first hearing) draft his decision letter. Although no party to this communication
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 16 of 69



was acting as an attorney or providing legal advice, Dartmouth has withheld most of it.




    Dartmouth’s decision to unlawfully expel plaintiff based on evidence of misconduct it’d previously
reviewed and determined it was not appropriate to raise allegations about shocked members of
Dartmouth’s own disciplinary staff, who upon being informed of the decision stated in private emails to
each other “WTFFFFFFFFF” (an exaggerated form of “wtf,” an acronym for “what the fuck”), “I don’t
understand this decision,” and “we are in an anything can happen era” (counsel for Dartmouth withheld
both of these emails during the discovery process after assuring plaintiff it had produced all documents
which do not qualify for attorney-client privilege, only to later produce them after receiving notifiation
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 17 of 69



plaintiff intended to file a motion to compel discovery).
Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 18 of 69
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 19 of 69



    E. First Request for Review

    Before Plaintiff submitted his request for review, he asked for more information regarding the
panel’s decision, and on September 25, 2017, Ms. Strong sent him the case note authored by the
Chair, Daniel Nelson. Exhibit 17.

    After several extension requests, Plaintiff submitted his request for review on October 4, 2017.
Exhibit 39, Anderson Dep. Tr. 96:1-6; Exhibit 18; Exhibit 19. In it he stated, among other things, “I
was not given such reasonable notice of the substance of my allegations from the school, because my
advisors and I were able to come to the conclusion . . . that the COS committee put me on trial for a
specific set of actions I’d committed during the Spring term, which did not encompass the things
I’d done during the Winter term while I was home . . .” and consequently “I didn’t get an
opportunity to ‘admit’ or ‘deny’ the allegations I was found guilty of, & it wasn’t possible for me to
know exactly what information it was important for me to provide to the committee.” Exhibit 19 at
1301.

    5 (footnote, page 12) Dartmouth paid for Plaintiff’s parents to fly from Washington state to
Dartmouth to take Plaintiff home after he received the decision, but Plaintiff “elected not to return
home” with them after they arrived on campus. Exhibit 39, Anderson Dep. Tr. 95:12-19; Exhibit 42,
Clemens Dep. Tr. 35:7-12; Exhibit 16. Plaintiff understood that he had the right to request a review
and that he was not permitted to remain on campus during the time period that he was seeking
review. Exhibit 39, Anderson Dep. Tr. 95:20-25; see also Exhibit 15 (“As you know, you have the
right to request review of the panel’s decision . . . Please note: separated students who request
review are expected to leave campus while their review is pending . . . .”). While Plaintiff
understood that until the proceedings were resolved he was not permitted to enroll in classes or live
on campus, he violated that directive by living at his fraternity. Exhibit 39, Anderson Dep. Tr.
104:18-105:8, 105:15-106:24.

    Dartmouth did not have the right to bar Dartmouth students from campus in these circumstances
without raising formal disciplinary allegations and doing so as the result of a disciplinary hearing process
performed in fairly and in accordance with the institution’s own policies, and it objectively did not fulfill
this requisite condition. Despite having already expelled plaintiff, Dartmouth then forced him to
participate in further disciplinary processes which necessitated he remain on Dartmouth’s campus.
Dartmouth faced plaintiff with two choices; remain and suffer on campus in secrecy, or majorly
jeopardize his own ability to access resources necessary to navigate and cope with Dartmouth’s
disciplinary hearing processes, and also incur travel costs he could not afford. For example, after plaintiff
           Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 20 of 69



was no longer on campus and able to schedule in-person meetings with employees in Dartmouth’s
disciplinary staff, they refused to answer his inquiries or requests for information regarding his hearing
process.

    Rebecca Biron, then Dean of the College, served as the reviewing officer. She considered all of
the materials submitted to the Committee on Standards panel and Plaintiff’s written request for
review. Dr. Biron concluded that, while there was no new information or procedural error in the
first hearing, because Plaintiff “was claiming that he would have responded differently” if the dates
in the allegation letter had been more specific, “the issue of his ability to respond to the allegations
[did] potentially have a material effect on the outcome of the hearing . . . .” Exhibit 45, Biron Dep.
Tr. 14:1-15:6. She decided a new “hearing in which the allegation letter would more clearly state
that the hearing was going to cover events from the first communications all the way through would
allow him to respond in a more wholesome way as he indicated in the appeal letter he would like to.”
Id.; Exhibit 20 at 2106 (“This statement demonstrates that the discrepancy you perceived between
the allegation letter and the committee’s focus did significantly affect your response to the
allegations, both in your denial of responsibility and in the way you answered questions during the
hearing.”). Plaintiff was granted a new hearing. However, while the matter remained pending, he
could not enroll and was not permitted to be on campus. Id.

    Dartmouth has failed to note here, the substantial fact (which Dartmouth’s employees denied
throughout plaintiff’s disciplinary hearing process, and until they were made to perform sworn
depositions) the allegations Dartmouth raised in advance of plaintiff’s second hearing, the allegations
raised in advance of his first hearing, and the allegation Dartmouth found plaintiff guilty of at his first
hearing are all materially different in substance; see(K. Strong - Deposed by Plaintiff 2.mp4, 40:00-44:00,
1:05:30, 1:07). Katharine Strong, Dean Biron, and Dartmouth’s all of Dartmouth’s other employees
(other than Kevin O’Leary) who administered plaintiff’s disciplinary hearing process not only vehemently
denied this fact over the course of his disciplinary proceedings (“I have not changed the scope of what the
COS will be responding to in either of the hearings,” Anderson, M. ’18 – KRS phone meeting 11.06.17),
but also admitted Dartmouth’s policies do not allow such action.

    However, Biron refused to acknowledge the objective fact that Dartmouth had found plaintiff guilty
of an allegation that was not raised against plaintiff in advance of his hearing and that a procedural error
occurred, despite that this is objectively the case, as Katharine Strong affirmed in deposition (K. Strong -
Deposed by Plaintiff 2.mp4, 1:07:00 ““we determined this was a procedural error”), after vehemently
insisting (as Biron has) that no procedural error occurred in his case over the entirely of plaintiff’s
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 21 of 69



disciplinary proceedings. This is because Biron had no intention to acknowledge or attempt to remedy the
procedural errors Dartmouth had committed in plaintiff’s case, despite that it is her responsibility to do so.
Rather, Biron made her decision based on alternate facts inconsistent with reality as part of a conscious
effort to subject plaintiff to a biased disciplinary process set into motion and conducted to ensure the
College would expel him, and support its previous decision to do so.

    Given the events that had transpired during his first hearing, plaintiff was in no regular state of mind,
planning how to end his life as painlessly as possible if certain circumstances arose, was constantly sleep
deprived, unable to eat, and experiencing regular stress induced chest pains, none off which he had
experience prior in his life. As supported by Mark Reed’s (Dartmouth’s Director of the Health Service)
own psychological assessment of plaintiff, and the impression of Dartmouth’s administrators who
compelled plaintiff to meet with its medical staff on numerous occasions because they were concerned for
plaintiff’s safety, plaintiff was arguably unfit (again, according to Dartmouth’s own staff) to participate in
a disciplinary proceeding. If, and to the extent Dartmouth claims plaintiff’s own statements made in his
request for review, or elsewhere after his initial disciplinary hearing justify the College’s actions which
would otherwise be unlawful, these arguments should be rejected outright. If Dartmouth sanctions a
student in violation of its own policies and drives them to a state of mental deprivation and suicidality, it
cannot retroactively use statements the student makes in this state to justify its previous misconduct.

    On October 26, 2017, Ms. Strong communicated the result of the request for review in person to
Plaintiff, and then followed up with a new allegation letter the following day. Exhibit 21; Exhibit 22;
Exhibit 39, Anderson Dep. Tr. 99:13-19, 102:8-21; Exhibit 40, Strong Dep. Tr. 46:16-23, 47:1-4. The
revised allegation letter stated “it is alleged that you engaged in harassing behavior or conduct
targeted at an individual in January, February, and March of 2017. Additionally, it is alleged that
you violated a restraining order on or about May 4, 2017.” Exhibit 22 at 2012. The first allegation
in the Statement of Understanding was also revised: “I violated the Dartmouth Standard of
Conduct II by engaging in harassing behavior or conduct targeted at an individual in January,
February, March, and/or May of 2017.” Id. at 2013.

    Over the course of plaintiff’s entire disciplinary process, Dartmouth’s employees vehemently insisted
that (1) no procedural error occurred during plaintiff’s first disciplinary hearing, (2) that the allegations
raised in advance of plaintiff’s first disciplinary hearing were not materially different in substance than
the allegation the COS found him guilty of, and (3) that the allegations raised in advance of plaintiff’s
first and second disciplinary hearings were not materially different in substance (see defendant’s exhibit
           Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 22 of 69



20; also Anderson, M. - KRS, Hudak, A. - phone meeting 10.26.17; also K. Strong - Deposed by
Plaintiff.mp4 00:20, 2:09:45;

      Plaintiff: “in October and November of 2017, you and I had multiple recorded conversations, do you
have memory of this?”

      Katharine Strong: “yes”

      Plaintiff: “Do you memory in those recorded conversations, saying that no procedural error
occurred in my hearing process, and that it had been conducted according to the same rules all
disciplinary cases are performed by at the College?”

      Katharine Strong: “Yes”)

      Yet these same Dartmouth employees have now not only admitted that none of these assertions are
true;(K. Burke - Deposed by Plaintiff.mp4, 1:02:00-1:04:00) ( K. Strong - Deposed by Plaintiff 2.mp4,
1:05:00-1:08:00, “we determined this was a procedural error,” Katharine admits allegations from first
letter did not allege actions from March Report were in violation of the Standards of Conduct) (K. Strong
- Deposed by Defendant's Counsel.mp4, 56:45, “the reviewing officer determined that one of the
allegations as written did not appropriately encompass the dates of the events which were in review by
the COS”; 57:00 Plaintiff: “In your knowledge has Dartmouth ever admitted to committing a procedural
error over the course of a disciplinary hearing process which resulted in the student being expelled;
“Katharine Strong “in your case”) (Katharine is lying here and the reviewing officer did no such thing),
but that this would necessarily mean Dartmouth failed to comply with its own policies in the
administration of plaintiff’s disciplinary hearing process.

      F. Interim Between First Request for Review and Second Committee on Standards Hearing

      On November 1, 2017 Plaintiff sent an email to Katharine Strong requesting to delay his second
hearing. Exhibit 23 at 2782-83. Worried that Plaintiff was in distress, Ms. Strong responded the
following day that she had “significant concerns about [his] ability to engage in the judicial process
at [that] time” and asked that he meet with a counselor for an evaluation. Id. at 2782. Until he
completed the evaluation and Judicial Affairs was notified of his ability to participate, the hearing
would “not move forward.” Id. Plaintiff responded that he understood Ms. Strong’s expectations.
Id.

      On November 9, 2017, Ms. Strong emailed Plaintiff and restated that she had asked him to
provide her office with a waiver so that she could speak to his counselor and confirm his availability
         Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 23 of 69



to participate in the hearing process. Exhibit 24 at 3628-29. Plaintiff signed a waiver, and in Ms.
Strong’s conversation with Counseling and Human Development, “they recommended that the
hearing be delayed while [Plaintiff] pursue[d] recommended treatment options.” Id. Ms. Strong
gave Plaintiff until November 14, 2017 to confirm that he would pursue treatment or, in the
alternative, refuse treatment, complete the Statement of Understanding, and move forward with the
hearing. She also noted that failure to respond would result in Immediate Temporary Suspension
from the College. Id.; Exhibit 40, Strong Dep. Tr. 49:7-17, 51:18-52:5.

    On November 15, 2017, Plaintiff emailed Ms. Strong. He did not confirm pursuit of
recommended treatment options and did not return a completed Statement of Understanding.
Exhibit 24 at 3628. Ms. Strong replied that since she had not received a direct response—or a
request for an extension—she would move forward with scheduling his hearing, likely at the start
of the winter term. Id. She also stated Dartmouth would enact an Immediate Temporary
Suspension. Id. The next day, Brian Reed, Associate Dean for Student Academic Support Services
and Dean of Undergraduate Students sent Plaintiff notice of the Immediate Temporary Suspension,
which would remain in force until the formal disciplinary proceedings concluded. Exhibit 25. 6

    Dartmouth is lying here outright. As Katharine Strong revealed in sworn deposition, she did not
impose a temporary suspension against plaintiff for the reasons described here. Rather, while claiming it
was because plaintiff had somehow failed to comply with Dartmouth’s procedures at the time, Katharine
would later admit that she imposed this sanction upon the plaintiff to remedy procedural issues that had
arisen as the result of the unprecedented disciplinary procedures Dartmouth subjected the plaintiff to (K.
Strong - Deposed by Defendant's Counsel.mp4, 1:08). This is an unlawful use of a suspension, and on
display here is the fact that Dartmouth’s employees are either unsure, or do not believe they have an
obligation to follow the College’s own written policies (see K. Strong - Deposed by Plaintiff.mp4; 27:00
– Plaintiff: “Is Dartmouth allowed to impose disciplinary sanctions or initiate disciplinary proceedings
against a student if doing so would violate their promised procedural rights or protections?” Katharine
Strong: “I don’t know”;

29:00 – Plaintiff: “if the college wanted to impose a disciplinary sanction upon a student, but would have
to violate the student’s promised rights and protections to do so, could it do this?” Katharine Strong: “I
don’t know”

22:00, Katharine says she does not know why students are afforded certain procedural rights and
protections in Dartmouth’s disciplinary hearing processes) (also Deposition of Michelle Clarke, 2:20),
           Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 24 of 69



demonstrating Dartmouth’s failure to adequately hire and train its disciplinary staff regarding students’
rights and responsibilities in its disciplinary processes.

“As a general rule, both notice and a hearing should precede a suspension.” Goss, 419 U.S. at 582, 95
S.Ct. 729; Gorman, 837 F.2d at 12-13.

      On November 17, 2017, Plaintiff’s counselor, Mark Reed, recommended to Ms. Strong and to
Plaintiff that he take a medical leave from the College. Exhibit 26. Plaintiff understood that if he
did so, he would be granted an extension of time for the disciplinary proceeding, but if he did not
take a medical leave, the disciplinary process would move forward. Plaintiff decided not to take a
medical leave. Exhibit 39, Anderson Dep. Tr. 109:8-110:7. Ms. Strong inquired on November 20,
2017 about an update on the topic. Exhibit 26. She sent a follow-up email on November 21, 2017
explaining Plaintiff’s status at the time and reiterating that if he believed he would benefit from
taking a leave before his hearing, he could request one and there was no deadline to do so. Exhibit
28.

      Plaintiff requested a delay in the proceeding so that he could file a lawsuit. Exhibit 29. Ms.
Strong responded that Dartmouth would consider a request if a lawsuit was filed, but the hearing
might proceed even if he did so. In the meantime, she stated they would proceed with scheduling the
hearing. Id.

      (page 15 footnote) After Dean Biron issued her decision giving Plaintiff another hearing, he
initiated a campaign of harassment against a variety of Dartmouth officials—including the Judicial
Affairs Office, the President of the College, and the Provost—seeking intervention in his
disciplinary proceeding through repeated phone calls and written submissions. Exhibit 27. Plaintiff
was told that the Committee on Standards hearing was the only proper venue for proceeding. Id.
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 25 of 69




    It is absolutely deplorable for Dartmouth to accuse plaintiff of perpetuating “a campaign of
harassment against a variety of Dartmouth officials” for having pursued avenues suggested to him to by
Dartmouth’s own employees, including Mark Reed who suggested plaintiff contact the President and
Trustees of Dartmouth College, and Hailey LaVoy - Asst. Secretary to the Board of Trustees, who
recommended that plaintiff also contact the College Provost.

    Dartmouth eventually issued a no-contact order against the plaintiff for having exercised his promised
rights as a member of the institution – to both inquire and speak – in order to prevent plaintiff from
acquiring information about his case, or using the institutions own mechanisms to encourage its
compliance with its own written policies. In the voicemail where he notified plaintiff of the order’s
issuance, the Dartmouth employee who issued the order, Head of the Safety and Security Department
Keiselim Montás, instructed plaintiff to contact him if he wanted information regarding the order or why
it had been issued. Plaintiff repeatedly inquired why the order had been issued, writing emails and leaving
messages and voicemails, but Montás refused to answer them, or provide virtually any reasoning as to
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 26 of 69



why his promised rights to speech, inquiry, and protest had been revoked, despite that he was aware of
these requests.




Following are URL links to two YouTube videos of Dartmouth students which demonstrate the type of
speech and protest rights which Dartmouth promises its students;

    https://www.youtube.com/watch?v=V90MqL2hzPU (Students Occupy Parkhurst: Part I)

    https://www.youtube.com/watch?v=OJAuVQlLxD0 (Dartmouth College #BlackLivesMatter Protest)

    As demonstrated by the evidence, plaintiff did nothing that even begins to approach Dartmouth’s own
limits on inquiry, protest, and speech. Although plaintiff was given conflicting messages that he would be
able to voice his concerns regarding Dartmouth’s mismanagement of his disciplinary hearing process to
the COS at his second hearing from multiple of Dartmouth’s senior most employees, he would be denied
the opportunity to do so at the direction of one of these very employees, Kevin O’Leary
(DARTMOUTH007788- DARTMOUTH007790).

        Following is a link to a statement by Dartmouth’s administration where they boast of a
community that “fosters and protects the rights of individuals to express dissent,” that “Protest or
           Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 27 of 69



demonstration shall not be discouraged so long as neither force nor the threat of force is used, and so long
as the orderly processes of the College are not deliberately obstructed," and advertise that these rights are
enshrined in Dartmouth’s Student Handbook; https://www.thedartmouth.com/article/2007/02/dartmouth-
does-explicitly-protect-free-speech. Through its campaign to silence plaintiff and deprive him of these
promised rights (including extensive efforts to prevent plaintiff from sharing information regarding his
disciplinary hearing process with the COS), Dartmouth not only severely undermined the fairness of
plaintiff’s disciplinary processes, but also violated its own written, advertised policies.

    Dartmouth’s employees promised to provide plaintiff information regarding his disciplinary case on
several occasions, only to later refuse to provide him said promised information and refuse to respond to
his relevant inquiries (Katharine Strong, Anderson, M. – KRS, Hudak, A. – phone meeting 10.26.17,
00:46:00). Plaintiff had every right to persistently exercise his rights in efforts to obtain this promised
information.

    On December 8, 2017, Plaintiff was notified that he would be required to attend the Committee
on Standards hearing on January 8, 2018, and was provided the names of the individuals who
would sit on the panel. Exhibit 30; Exhibit 39, Anderson Dep. Tr. 110:21- 111:2.7 None of the
voting members of the panel in Plaintiff’s second hearing participated in or had any awareness of
the first hearing. Exhibit 40, Strong Dep. Tr. 47:10-22, 158:7-9 (Plaintiff was “granted an entirely
fresh and clean new hearing”); Exhibit 41, Burke Dep. Tr. 29:1-16 (the second hearing panel was
not aware of the first hearing, rather it was “a fresh hearing, not related to any previous
proceedings”). The scheduling letter informed Plaintiff he could submit a written statement or
other materials for inclusion in the packet provided to the Committee on Standards, but he should
do so no later than December 15, 2017. Exhibit 30. The letter also specifically stated the “COS
Chair is empowered to determine the relevance and admissibility of all submitted materials.” Id.

    Dartmouth has erroneously suggested otherwise, but the chair at plaintiff’s second hearing, Katharine
Burke, was not only acutely aware of plaintiff’s first disciplinary hearing, its subject matter, and outcome,
she was literally involved in drafting the case note in which Dartmouth justified the rationale for its
decision. Other Dartmouth employees such as Katharine Strong, Adam Knowlton-Young, and Kevin
O’Leary were also extensively participated in the administration of plaintiff’s second hearing, for instance,
by instructing the COS chair at his second hearing not to allow plaintiff to present allegations they and
other Dartmouth employees had violated Dartmouth’s policies over the course of Plaintiff’s hearing
process:
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 28 of 69



K. Strong - Deposed by Defendant's Counsel.mp4; 32:30 “Both Adam and I reviewed the restraining
order…we have a weekly meeting…with Safety and Security to get more information from them or to find
out if there was more information. Case management sat in on that meeting…..and Title IX, Greek Life”

K. Strong - Deposed by Plaintiff.mp4, 17:20: states the COS chair weights in on committee’s sanctioning
decision; 1:21:30: Katharine and Adam Knowlton-Young work together closely, and consult with each
other as they perform their duties in Dartmouth’s hearing processes; 1:21:45: Katharine says she spoke
to Adam Knowlton-Young regarding plaintiff’s disciplinary process prior to his first hearing, but cannot
recall the contents of these communications; 17:45 Strong states that if the COS determines one of more
allegations is true, the JAO recommends what sanctions this finding could support.

K. Burke - Deposed by Plaintiff.mp4, 2:25 Burke admits she attended meetings about, and participated in
administration of plain tiff’s hearing process prior to serving as chair of plaintiff’s second disciplinary
hearing

Adam Knowlton-Young - Deposed by Defendant's Counsel & Plaintiff.mp4, 13:30: because of size of JAO,
Adam is sure he had some involvement in plaintiff’s hearing process prior to administering plaintiff’s
second hearing but cannot remember exactly what that involvement is.

    Plaintiff was “granted an entirely fresh and clean new hearing” in no way, and here Dartmouth
violated basic fairness and its own policies. In reality, every Dartmouth employee involved in the
administration of plaintiff’s second disciplinary hearing process was intimately aware of his first hearing
and its outcome from the day it was made (DARTMOUTH0087420 - DARTMOUTH008744).
         Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 29 of 69




    Furthermore, while Dartmouth has suggested Katharine Strong and Kevin O’Leary were not involved
in plaintiff’s second hearing, discovery documents show that Strong and O’Leary were involved in
censoring plaintiff’s descriptions of Dartmouth’s misconduct that he attempted to produce to the COS;
Strong and O’Leary prevented plaintiff from describing said misconduct to the COS as they themselves
(along with Dean of the College Rebecca Biron) had been promised he be allowed to, a violation of basic
fairness, as well as Dartmouth’s own policies. Although Dartmouth admits that having the same
individuals who carried out plaintiff’s expulsion conduct his second hearing would be a violation of
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 30 of 69



fairness, this is just what occurred in plaintiff’s case.
         Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 31 of 69




                                                                                                  .

   Because Plaintiff had returned to his home in Washington State, Plaintiff requested, and Kristi
Clemens approved his request for, financial assistance and travel arrangements to attend his
second hearing. Exhibit 31. Ms. Clemens was clear that Plaintiff would have to depart Hanover if
he were found responsible a second time, even if he decided to pursue a request for review. Id.
Plaintiff ultimately accepted the terms Ms. Clemens outlined. Id.

   On December 22, 2017, Adam Knowlton-Young told Plaintiff again that materials are included
in the case packet in the discretion of the Chair. Furthermore, the Chair would “only be allowing
materials or discussion related to the allegations and associated behavior” and the hearing would
not be a “venue for discussing [his] concerns about the previous hearing or concerns with College
procedures.” Exhibit 32.

   (page 16 footnote) Katharine Strong had no involvement with the second Committee on
Standards hearing and removed herself from the process in December 2018. Exhibit 40, Strong Dep.
Tr. 54:21-55:1, 55:19-22, 56:4-18. Adam Knowlton-Young sat in on Plaintiff’s second hearing in
order to have “someone fresh” from the Judicial Affairs Office as the representative. Exhibit 44,
KnowltonYoung Dep. Tr. 17:15-18:10.
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 32 of 69



    On January 2, 2018, Plaintiff submitted materials he hoped would be included in the case
packet. Exhibit 33. He also completed the Statement of Understanding, and named Ms. Clemens,
among others, as a witness. Id. at 8748. The Chair, Liz Agosto, in her discretion, and consistent
with the authority given to the Chair in the Student Handbook, reviewed Plaintiff’s submission and
selected a portion for inclusion in the case packet. Compare Exhibit 33 with Exhibit 34; Exhibit 39,
Anderson Dep. Tr. 116:16-24, 119:22-120:2, 120:9-13. 8 Plaintiff received the final case packet on
January 4, 2018. Exhibit 34; Exhibit 39, Anderson Dep. Tr. 112:13-19.

    G. Second Committee on Standards Hearing

    The scheduled Chair, Liz Agosto, became ill at the last minute and could not attend Plaintiff’s
second hearing. Katherine Burke substituted as the Chair. The members of the Committee on
Standards who actually made the decisions did not change. Exhibit 39, Anderson Dep. Tr. 111:23-
112:11.

    As previously noted the COS chair and JAO member present at a hearing help determine what
sanction ought to be imposed, (K. Burke - Deposed by Plaintiff.mp4, 2:23:30 & 2:42:00, the COS chair
and JAO official present at a hearing recommend what sanctions ought to be imposed if the COS
determines the student is guilty of one or more of the alleged violations of the Standards of Conduct
raised in advance of their hearing), and so the members of the committee who made the decision did
change. Additionally, no member of the COS (including the chair) reviewed the information plaintiff
attempted to bring to their attention at the hearing, despite Dartmouth’s policies which necessarily imply
all such information will at the very least be evaluated the COS chair of a student’s hearing.

    Ms. Burke, an experienced chair, immediately familiarized herself with the case packet. Exhibit
41, Burke Dep. Tr. 15:2-21. She met with Plaintiff in advance of the hearing to explain the process.
They discussed the materials he had proposed to be included in the case packet. Id. 19:20-22:2. She
made it clear to him before the hearing started that the Committee’s responsibility was limited to
reviewing the case packet, and that she would maintain the focus of the hearing on his behavior as
alleged in the materials, determining whether he violated Standard of Conduct II, and, if so, what
the appropriate sanction would be. Id. 87:17-88:20. She stood by Dean Agosto’s decision to allow
consideration of only a portion of Plaintiff’s written materials.

    (Page 17 footnote) It is unclear how the information that Ms. Agosto decided should be removed
would have improved Plaintiff’s position before the Committee on Standards.
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 33 of 69



    This information which Kevin O’Leary, Kathrine Strong and Dean Biron all explicitly told plaintiff
he would be given an opportunity to share with the COS at his hearing, but which plaintiff was then
wrongfully prevented from sharing with the COS in any capacity by Katharine Burke, and at Kevin
O’Leary’s command had an obvious effect on, and undermined the fairness of plaintiff hearing in several
ways. As communicated in the case note from plaintiff’s second hearing, the committee’s decision was
based on the fact he felt animosity towards Dartmouth; an explanation of why Plaintiff felt animosity
towards Dartmouth (for refusing to abide by its own policies throughout his disciplinary hearing process)
is obviously relevant to evaluating if and how such emotions should be accounted for in the committee’s
disciplinary decision. Despite that Katharine Burke has testified it would not be proper for the COS to
consider topics a student was not allowed to share information about at their hearing (K. Burke - Deposed
by Plaintiff.mp4, 3:18:45), this is exactly what happened at plaintiff’s second disciplinary hearing, and no
member of the COS present other than Burke was aware of the substance of plaintiff’s concerns in any
capacity (Deposition of Michelle Clarke, 11:00). Although the Handbook states the hearing Chair has
discretion to determine what is relevant to the proceeding, basic fairness and any good faith interpretation
of Dartmouth’s policies does not allow the College’s Dean of the College, Director of the JAO, and
Office of General Counsel to promise a student they will be allowed to describe and present evidence
regarding failures of the College’s employees to follow the institution’s policies over the course of his
hearing process to the COS at their hearing, subsequently revoke the student’s right to speak about this at
their hearing, and then write that the student’s animosity towards the College supports a decision to
sanction them.

    DARTMOUTH006465 – Dean Rebecca Biron says in an email correspondence to the plaintiff that at
his upcoming hearing, “You will have the opportunity to explain to the committee how you view the
pending allegations.”

Email from Kevin O’Leary to the plaintiff titled “re follow up:” “Of course, there is nothing in the
correspondence that suggests that the JAO had “decided these actions ought to be addressed via an
administrative hearing…” You have made that argument repeatedly to me and to others. Such a decision
is not discussed or addressed in any way in any email, letter or other type of correspondence from the
JAO or anyone else at Dartmouth that you have shared with me. As we have discussed, you are free to
make this argument at your COS hearing. You should consider what evidence you will show to the
Committee to support this claim.”

Also see the following excerpt from an email sent to the plaintiff by Kevin O’Leary
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 34 of 69




Also see (Anderson, M. – KRS, Hudak, A. – phone meeting 10.26.17), where Katharine tells the plaintiff
he will have an opportunity to explain his concerns with Dartmouth’s administration of his disciplinary
process to the COS at his second hearing.

    Despite Dartmouth’s erroneous suggestion Katharine Strong had no involvement in plaintiff’s second
hearing, when plaintiff’s hearing approached, Kevin O’Leary, Adam Knowlton-Young, and Katharine
Strong instructed the chair to prevent plaintiff from describing Dartmouth’s misconduct to the COS
(DARTMOUTH007788- DARTMOUTH007791, 2nd production, also following image). If the most senior
administrators of Dartmouth’s disciplinary staff tell a student they have the right to describe the college’s
alleged failures to abide by its own policies to the COS at a disciplinary hearing, the College (let alone
these very same administrators) cannot then revoked this promised right. For Dartmouth to then go on to
say that “Despite his assertion that he accepted responsibility and described his behavior as the “worst
thing” he’d ever done, the student’s other statements led the Committee to believe that he felt his actions
during this period were justified, and that the student, her family, and Dartmouth were to blame,”
(DARTMOUTH005403) and that plaintiff’s feelings that Dartmouth had committed fault supported
sanctioning him, is a wild violation of basic fairness and the College’s policies regarding not only its
disciplinary processes, but also separate promised rights regarding freedom of expression and dissent.

    At his hearing, Plaintiff admitted the first allegation and acknowledged the messages he sent to
his ex-girlfriend were “inappropriate” and, at some points, constituted “harassing behavior
targeted at an individual.” Exhibit 39, Anderson Dep. Tr. 113:5-114:2. The Committee on
Standards reviewed Plaintiff’s admission of a violation and concurred that he was responsible.
Exhibit 41, Burke Dep. Tr. 30:16-31:5. The Committee then concluded that “given the nature of the
behavior, it was behavior that should lead to permanent separation from the college.” Id. 31:23-
32:6. The basis for the conclusion was described in the case note but, briefly, the Committee “did
not believe that during the hearing [Plaintiff] displayed an understanding of what [Dartmouth’s]
community expectations are or a capacity to conform his behavior to those expectations going
forward.” Id. 32:7-21; 100:12-101:3 (describing the purpose and content of a case note). A member
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 35 of 69



of the second panel of the Committee, Michelle Clarke, testified that “the primary reason” she
recalled “supporting that sanction was for the safety of the community” because there was a
“pattern of threatening behavior and an unresponsiveness to various level of authority” and that
“there didn’t seem to be much in the way of an awareness of how frightening and inappropriate the
behavior was.” Exhibit 46, Clarke Dep. Tr. 16:21-17:10, 21:17-23. Plaintiff’s focus was “exclusively
or almost exclusively on the repercussions that the events and the” Committee on Standards
Hearing “was having on [him] as opposed to the victim in the case.” Id. 22:1-8.

    At the plaintiff’s second hearing, Dartmouth compelled him to attend a disciplinary hearing in which,
as the result of several actions which Dartmouth’s employees had performed in violation of its own
policies, Dartmouth raised disciplinary allegations against the plaintiff regarding the March Report it had
reviewed approximately 9-months prior to this hearing, and determined it was not appropriate to raise
formal disciplinary allegations about at that time. At this hearing, plaintiff felt significant resentment
towards Dartmouth’s employees for having refused to adjudicate his case according to Dartmouth’s
policies and previous judgements, and attempted to describe his concerns in protest, only to be forcefully
cut-off from speaking by Chair Burke who would yell plaintiff’s name until he continued speaking about
a limited number of events she gave him permission to speak about immediately before his hearing
(which prevented him from speaking about subject matter which Burke had the COS consider, such as
plaintiff’s meeting with Kristi Clemens). On its own, Dartmouth used the fact plaintiff felt resentment
towards Dartmouth to justify its decision to expel him as the result of this second hearing. As Michelle
Clarke (a member of the COS from plaintiff’s second hearing) revealed in her deposition that if
Dartmouth had failed to treat the plaintiff fairly or follow its own policies, that it would be reasonable for
him to be upset about this at his hearing (Deposition of Michelle Clarke, 35:00).

    On January 9, 2018, Plaintiff was informed of the Committee on Standards’ decision that he
had violated a standard of conduct and would be separated effective immediately. Exhibit 39,
Anderson Dep. Tr. 120:17-24. He received written confirmation on January 11, 2018. Exhibit 35.

    H. Second Request for Review

    Adam Knowlton-Young sent Plaintiff the case note for his second hearing on January 17, 2018.
Exhibit 36. Plaintiff requested review of his second hearing on January 23, 2018. Exhibit 37;
Exhibit 39, Anderson Dep. Tr. 123:4-11. He also attached the documents he requested to submit at
the hearing. David Kotz reviewed Plaintiff’s request.9 Dr. Kotz denied the request, upholding the
Committee on Standards’ decision. Exhibit 38; Exhibit 39, Anderson Dep. Tr. 124:10-17.
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 36 of 69



    David Kotz was not a fair or appropriate arbitrator of plaintiff’s second request for review. Kotz had
virtually no experience or background in evaluating requests for review or with Dartmouth’s disciplinary
hearing procedures other than the guidance provided to him by Rebecca Biron who had evaluated
plaintiff’s first request for review, and who plaintiff alleged failed to follow Dartmouth’s policies in his
second request for review which Kotz allegedly evaluated.

    Kotz’s response to plaintiff’s request for review merely recited portions of the Student Handbook and
made no specific reference to any element of plaintiff’s case, as Dartmouth’s employees remarked upon.




    Plaintiff seeks a continuation of discovery so that he may depose Kotz on this matter, but there is no
reason to believe Kotz actually reviewed the plaintiff’s request for review, or performed a good faith
effort to determine the veracity of the plaintiff’s allegations which it contains, and this is a violation of
Dartmouth’s policies, which any good faith interpretation of requires the reviewing officer will conduct a
good faith effort to discern if Dartmouth’s policies were adhered to over the course of petitioning
student’s disciplinary process. As Katharine Strong testified, a procedural error at any part of judicial
process can be grounds for request for review to be granted (K. Strong - Deposed by Defendant's
Counsel.mp4, 23:00). Yet while it is objectively true that unidentified and unremedied procedural errors
had been committed in plaintiff’s case, Kotz failed to identify any. Any good faith interpretation of
         Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 37 of 69



Dartmouth’s policies require the reviewing officer to conduct a good faith effort to not only ensure the
College’s policies were adhered to over the course of a student’s disciplinary proceedings, but also
identify and rectify procedural errors when they have occurred, and there is god reason to believe Kotz
made such an effort as the reviewing officer of plaintiff’s second hearing.

    Procedural Background

    Plaintiff filed his Complaint on January 30, 2019. ECF No. 1. It contains twelve alleged claims:
breach of contract (Count I), breach of the covenant of good faith and fair dealing (Count II),
violation of Title IX (Count III), negligence (Count IV), negligent infliction of emotional distress
(Count V), intentional infliction of emotional distress (Count VI), estoppel and reliance (Count VII),
unfair and deceptive trade practices (Count VIII), equitable relief in the form of a declaratory
judgment (Count IX), negligent training and supervision of employees (Count X), fraudulent
misrepresentation (Count XI), and fraudulent concealment (Count XII).

    Plaintiff’s expert disclosure deadline passed on December 31, 2019 without Plaintiff disclosing
experts. See Endorsed Order, Sept. 17, 2019; Discovery Plan, ECF No. 26 at 2. Additionally,
Plaintiff did not produce any documents or electronically stored information in response to
Dartmouth’s requests for production.

    (page 19 footnote) 9 Rebecca Biron discussed the general parameters of the role of a review
officer with Dr. Kotz but did not discuss any other details or provide him any information or advice,
including any of her own opinions or any information about the first review. Exhibit 45, Biron Dep.
Tr. 21:14- 22:1.

    II. Argument

    A. Choice of Law

    Almost all of Plaintiff’s claims are based on state common law. “In determining what state law
is relevant, a federal court must apply the choice-of-law framework of the forum state.” Lexington
Ins. Co. v. Gen. Acc. Ins. Co. of Am., 338 F.3d 42, 46 (1st Cir. 2003). “Under New Hampshire
choice-of-law principles, when more than one state may have an interest in the suit and the choice
involves substantive law, the court must first decide whether relevant New Hampshire law actually
conflicts with the laws of the other interested states.” SIG Arms Inc. v. Emp’rs Ins. of Wausau, 122
F. Supp. 2d 255, 258-59 (D.N.H. 2000). “An actual conflict exists only when application of the laws
of an interested state other than the forum would change the outcome . . . . When no actual conflict
         Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 38 of 69



is shown, the court will apply the law of the forum state . . . .” Vollmar v. Atrium Med. Corp., No.
17-CV-704-LM, 2019 WL 3935364, at *2 (D.N.H. Aug. 20, 2019).

    Dartmouth submits that the Court should apply the law of New Hampshire. All of the acts at
issue in Plaintiff’s Complaint occurred on Dartmouth’s campus. There are no facts in the record
that demonstrate any state other than New Hampshire has an interest in his suit, nor has Plaintiff
identified any substantive conflict between New Hampshire law and any other state’s law.

    B. Count I - Breach of Contract

    “A student’s relationship to his university is based in contract.” Havlik v. Johnson & Wales
Univ., 509 F.3d 25, 34 (1st Cir. 2007).

    10 “The relevant terms of the contractual language between a student and a university typically
include language found in the university’s student handbook.” Id. Courts “interpret such
contractual terms in accordance with the parties’ reasonable expectations, giving those terms the
meaning that the university should expect the student to take from them.” Id.; see also Nierenberg
v. Trustees of Dartmouth College, No. 2152016CV00259, 2017 WL 10259668, at *4 (N.H. Super. Ct.
July 07, 2017) (“[T]he relationship between the parties is contractual in nature and is based on the
terms of the Handbook as the parties should have reasonably interpreted them in light of their
unique studentcollege relationship . . . .”). In “order to survive summary judgment the plaintiff
must demonstrate genuine issues as to procedural errors resulting in material prejudice to his case
or actions of Dartmouth that deprived him of basic fairness.” Id.; see also Van Ness v. Dartmouth
Coll., No. 04-E-288, at 7 (N.H. Super. Ct. Mar. 28, 2006) [attached hereto as Exhibit 47] (reasoning
a plaintiff “is entitled only to those procedural safeguards which the school specifically provides”
and “Dartmouth has broad discretion in determining appropriate sanctions for violations of its
policies, but [its] rules and disciplinary proceedings must comport with basic notions of due process
and fundamental fairness”).

    (page 20 footnote) 10 Although the Havlik court applied Rhode Island law, there is no material
difference between Rhode Island and New Hampshire law that would prevent the Court from
applying it here.

    i.      Plaintiff Cannot Demonstrate that Dartmouth Failed to Meet its Obligations Under the
            Student Handbook.
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 39 of 69



    There was no breach of the contract embodied in Dartmouth’s adherence to the provisions of
the Student Handbook as a matter of law. The undisputed facts demonstrate that Dartmouth
followed its own rules and procedures, and Plaintiff was not deprived of basic fairness. Dartmouth
anticipates that Plaintiff may raise four arguments regarding his potential entitlement to relief.
None have any merit. First, Plaintiff may allege that his meeting with Kristi Clemens on April 4,
2017 was an adjudication that prevented the Judicial Affairs Office from later issuing disciplinary
allegations against him in connection with the underlying conduct (i.e. the threatening and
harassing communications to his ex-girlfriend and her family) that resulted in the protective order.
Such an allegation confuses her role at the College, as well as misinterprets her statements. The
Student Handbook vests the authority to determine when and whether to issue disciplinary
allegations in the Judicial Affairs Office. No other person or office is given such authority. Exhibit 1
at 7973. While not a perfect analogy, members of the Judicial Affairs Office are like prosecutors
who decide if and when to bring charges, the Committee on Standards is like a jury, and the Chair
is like a judge. Ms. Clemens was none of the above. Since she was not a member of the Judicial
Affairs Office, she had no authority to initiate or decline to initiate allegations.




K. Strong - Deposed by Defendant's Counsel.mp4;

1:00 – Katharine Strong: “we review reports from across campus on a daily basis…and determine
whether or not there has been a possible or alleged violation of the standards of conduct. If the answer is
no, we set them aside, if the answer is yes, we use a two-part test. One, in the past has as similar violation
resulted in the student’s removal from the College? If the answer is yes we begin the serious misconduct
process which will go before the COS. If the answer to that question is no, we prepare to have an
administrative hearing which will not interrupt a student’s time at Dartmouth”

00:02:50 Defense Counsel: “do you view a screening at that time [when the JAO initially receives and
review evidence and/or allegations of misconduct] as to whether the report will be entered into a
disciplinary process”

Katharine Strong: “Yes”

00:32:45 – Defense Counsel: “do you know if you had seen the restraining order at the time you decided
not to raise allegations [regarding the March Report]”

Katharine Strong: “I believe I had”
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 40 of 69



00:34:00 – Katharine Strong: Kristi Clemens reached out to plaintiff based on instructions given to her
at a meeting with employees from Dartmouth’s JAO who had reviewed the March Report.

00:34:20– Defense Counsel: “After she [Kristi Clemens] reported back, did the group consider whether
the restraining order necessitated the sending of an allegation letter?”

Katharine Strong: “We determined at the time that we did not have enough information to move forward
with allegations at that time....we determined it wasn’t appropriate to further investigate events which
happened off campus”

    Kristi Clemens met with the JAO regarding plaintiff and the March Report both before and after she
met with the plaintiff, and communicated the JAO’s determination that Dartmouth would not initiate
formal disciplinary allegations regarding the evidence it contained to plaintiff at their meeting. As the
defense has noted, “The Student Handbook vests the authority to determine when and whether to issue
disciplinary allegations in the Judicial Affairs Office. No other person or office is given such authority.”
In plaintiffs’ case, Clemens communicated the JAO’s decision that the March Report did not contain
evidence of misconduct that justified raising formal disciplinary allegations against the plaintiff.
Dartmouth does not explain its reasoning for such decisions to students, and simply informs them the
JAO has determined it is not justified or appropriate to initiate formal disciplinary action against them
upon reviewing evidence of misconduct that has come to its attention.

    The student handbook clearly states that if the JAO receives evidence of student misconduct which it
determines justify raising formal disciplinary allegations against a student, that allegations are to be
issued “as soon as possible after the event.” No portion of Dartmouth’s Student Handbook provides that
once specific evidence of misconduct has been subjected to scrutiny by Dartmouth’s JAO and judicial
processes and a decision (to impose a specific sanction, or none at all) has been reached in accordance
with Dartmouth’s policies, that at any subsequent point in the student’s undergraduate career, Dartmouth
can reevaluate this same evidence using different disciplinary standards and punish the student once more
based on the exact same evidence of misconduct. According to Katharine Strong, if a Dartmouth
employee reviews some given evidence supporting an allegation of student misconduct and determines it
does not justify initiating formal disciplinary proceedings against a student, it would be arbitrary and
capricious for Dartmouth to then sanction a student or separate them from the College based on this exact
same evidence months or years after the initial determination, and Dartmouth has never done this in any
other case but the plaintiff’s in the institution’s known history (K. Strong - Deposed by Plaintiff.mp4,
1:09:00, 1:57:00).
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 41 of 69



    Important to note is the fact that in compliance with its own policies, Dartmouth did not raise any
allegations regarding evidence in the March Report it had previously reviewed and determined it was not
appropriate to raise disciplinary allegations about many months prior to plaintiff’s first hearing. The
allegations stated that plaintiff had violated Dartmouth’s policies through actions he committed in
violation of the restraining order were potentially violations of Dartmouth’s community standards.
Following is the only message that plaintiff was ever alleged to have sent in violation of a restraining
order during the Spring term of 2017, the only action which Dartmouth raised allegations about prior to
plaintiff’s expulsion, and the only actions its own policies would permit allegations to be raised about in
these circumstances – however, this message was not the basis or justification for plaintiff’s expulsion at
his hearing:

    “this is a formal reminder that you are not allowed to contact me or anyone in my family”

        There is no dispute that she communicated the Judicial Affairs Office’s initial decision not
to issue allegations to Plaintiff at that time, but there was nothing in the Student Handbook that
prevented Judicial Affairs from revisiting the issue at a later time. Returning to the admittedly
imperfect analogy of prosecutors and judges above, the Judicial Affairs Office’s decision, as
communicated by Ms. Clemens, was nothing more than the exercise of prosecutorial discretion.
Dartmouth did not believe it had enough information to move forward at that time and determined
to do nothing unless more information became available. See Exhibit 40, Strong Dep. Tr. 31:8-20.
When Plaintiff violated the protective order and was arrested in May 2017, the Judicial Affairs
Office reconsidered Plaintiff’s case because the arrest provided new information. A pattern of
inappropriate contact had continued, and Plaintiff had not been able to let go of his animosity. The
continuing nature of the behavior and involvement of the police put Plaintiff’s conduct in a more
serious light. It was entirely appropriate for Judicial Affairs to issue allegations at that time, and
nothing in the Handbook limited their discretion.11

        Defense counsel’s uncited claims here are not based in fact. The Handbook clearly states that
“The JAO shall determine whether complaints or other information concerning a student shall result in
formal disciplinary allegations,” and that if the JAO determines evidence it has reviewed might
potentially support imposing a suspension level sanction or higher, “Hearings will be scheduled as soon
as possible after an incident.” Contrary to defense counsel’s suggestion, in no way provides that the
Judicial Affairs Office can initiate formal disciplinary processes regarding evidence of student
misconduct months or years after it initially receives and investigates evidence of student misconduct and
determines it does not justify subjecting the student to a formal disciplinary process, and informing the
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 42 of 69



student of this decision. As previously noted, in Katharine Strong’s knowledge Dartmouth had never
initiated disciplinary allegations against a student in this manner prior to the plaintiff’s case; every other
student in the known history of this educational institution has had disciplinary allegations raised against
them by the JAO as soon as reasonably possible after the evidence was received and evaluated. As
Katharine Strong testified, this promised right to timely resolution of disciplinary matters is designed to
help assure students can go back to the business of working on their degree program without unreasonable
hindrance or delay(K. Strong - Deposed by Plaintiff.mp4, 00:34:20). Dartmouth’s own JAO, in
accordance with the College’s own policies, did not raise allegations regarding plaintiff’s actions
evidenced in the March Report which it had reviewed entirely 6-months prior to plaintiff’s initial hearing,
and determined it was not appropriate to raise formal disciplinary allegations regarding.

(page 22 footnote) 11 The section of the Handbook titled “Rights, Rules and Responsibilities”
applies only “if a student is alleged to have violated the . . . Standards of Conduct and must appear
before the COS for a hearing . . . .” Exhibit 1 at 7976. In other words, these procedural
requirements regarding hearings are only relevant once the formal disciplinary process has been
initiated. There is obviously no need to schedule a hearing if no allegation letter has been issued.

    Second, Plaintiff may allege that Dr. Biron should have concluded that he was not responsible
or decided that no or only a minimal sanction should be imposed on him instead of deciding that a
new hearing was an appropriate remedy. The review officer “has sole discretion” to determine
whether “grounds for review have been met” and may refer a matter back for further
consideration. Exhibit 1 at 7982. Dr. Biron thought there was no procedural error because a
reasonable person in Plaintiff’s position should have understood the scope of the allegations. If
there was no procedural error, technically, Dr. Biron should not have granted Plaintiff’s request
for review, and his initial separation should have stood. Nonetheless, Dr. Biron recognized that
Plaintiff’s subjective perception of the allegations may have prevented him from participating fully,
even though there was enough evidence to support his separation at that time. As a result, she
ordered a new hearing. Dr. Biron erred on the side of caution because the effect of Plaintiff’s
perception could have been a procedural error. Her decision was fundamentally fair to Plaintiff,
and ultimately gave him a second bite at the apple with an entirely new panel of the Committee on
Standards.

    Here, Dartmouth again materially misrepresents the facts of this case by omitting key relevant facts.
Although Dean Biron denied it, Dartmouth objectively violated its own policies by separating him from
the college based on a determination that evidence in the March Report (which Dartmouth’s JAO had
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 43 of 69



never raised allegations about, and previously decided it was not appropriate to raise allegations about
upon review). While the handbook may state the review officer “has sole discretion” to determine
whether “grounds for review have been met,” despite Dartmouth’s suggestion, this does not permit her to
ignore the fact that Dartmouth (objectively) committed a procedural error which (objectively) affected the
outcome of plaintiff’s hearing, or attempt to remedy the effects of this error. If Dartmouth did not find
plaintiff guilty of allegations it’d already determined it was not appropriate to raise against him at his
hearing, and “there was no procedural error because a reasonable person in Plaintiff’s position should
have understood the scope of the allegations” as Dartmouth has suggested, there should have been no
issue having plaintiff attend a second COS hearing where he faced the same allegations he did in the first.
However, this is not the case. Instead, while denying it had done so, Dartmouth raised entirely new
allegations against plaintiff in violation of its past decisions and policies after Dean Biron ruled on his
request for review. While Dartmouth employees like Katharine Strong may claim that the COS can
suggest new allegations be raised as the result of a disciplinary hearing, she has also admitted that she
cannot think of a single instance where this has occurred (K. Strong - Deposed by Plaintiff.mp4, 00:56:00)
and Katharine Burke (currently the most experienced member of Dartmouth’s disciplinary staff) has
declined this very suggestion in deposition (K. Burke - Deposed by Plaintiff.mp4, 00:25:30).

    Regardless, this is clearly not what Dartmouth did in this case. Although Biron refused to
acknowledge a procedural error occurred in plaintiff’s case (as did all but one of Dartmouth’s other
employees did until their depositions), the one Dartmouth employee that would acknowledge this fact
during the course of plaintiff’s disciplinary proceedings was Kevin O’Leary, the member of Dartmouth’s
General Counsel advising all Dartmouth employees whose actions are at the center of this case. Although
Kevin does accurately identify that a procedural error occurred in plaintiff’s case, his suggestion that
Dean Biron acknowledged this and ruled accordingly is entirely fabricated, and Dean Biron denies that
any procedural error occurred in plaintiff’s disciplinary hearing procedures to this day (Rebecca Biron -
Deposed by Defendant's Counsel & Plaintiff.mp4, 20:30)

    “In your request for review, you asserted a procedural error. In other words you said that the
College had not followed its procedures correctly. As I mentioned above, Dean Biron agreed with you
and directed that there be a new hearing.” – Kevin O’Leary in email with subject line “re follow up”

    All Dartmouth employees but Kevin O’Leary would (like Biron) vehemently suggest Dartmouth had
followed its policies without fault over the course of plaintiff’s hearing processes.

    Dartmouth’s employees have repeatedly acknowledged that disciplinary allegations are only to be
raised by the JAO. In plaintiffs case however, unlike any other case in Dartmouth’s known history, the
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 44 of 69



JAO decided evidence did not justify raising disciplinary allegations against the student, but the COS then
imposed a sanction upon the student based off this same information. Rather than acknowledge this, Dean
Biron fraudulently ruled that the JAO actually had raised allegations regarding the March Report in
advance of plaintiff’s hearing, and this meant no procedural error occurred and Dartmouth was at liberty
to make plaintiff attend another hearing facing the same (allegedly) allegations as he did in his first. As
demonstrated by the testimony of Rebecca Biron (Rebecca Biron - Deposed by Defendant's Counsel &
Plaintiff.mp4, 1:14:00), Katharine Burke (K. Burke - Deposed by Plaintiff.mp4, 1:02:00), and Katharine
Strong (K. Strong - Deposed by Plaintiff 2.mp4, 00:40:00) Dartmouth did not allege plaintiff’s admitted
actions evidenced in the March Report were potential violations of the Dartmouth standards which might
warrant imposing a formal disciplinary sanction upon him. Rather, they alleged a subsequent action
plaintiff had made was in violation of the standards. Although Dartmouth denied it over the course of his
disciplinary hearing process, the allegations the JAO raised against plaintiff in advance of his second
hearing were materially different in substance than those which it raised before the plaintiff’s first. These
actions, which Dartmouth would not admit to but objectively committed, are not permitted by the
College’s policies.

    Third, Plaintiff may allege that he should have been able to present more information
regarding his disciplinary process during his second Committee on Standards hearing but he was
prevented from doing so by the Chair. Specifically, he may argue that he should have been allowed
to present information about how the Judicial Affairs Office and Dean Biron had treated him
unfairly throughout the Committee on Standards Process. The Student Handbook is clear: “the
Chair is empowered to make all procedural rulings, including rulings on relevance and
admissibility of information.” Exhibit 1 at 7980. Plaintiff concedes that he was aware that the Chair
had such discretion. Exhibit 39, Anderson Dep. Tr. 45:15-23. The revised allegations under
consideration at the second hearing concerned Plaintiff’s conduct towards his ex-girlfriend up to
and including his arrest for violation of a protective order. The materials Plaintiff sought to include
in the case packet went far afield from the core question of Plaintiff’s behavior leading up to his
arrest and were not relevant to the issues before the panel. Plaintiff’s concerns about the first
hearing had nothing to do with the second hearing, and Ms. Agosto appropriately removed
irrelevant materials from the case packet. Likewise, Ms. Burke appropriately directed Plaintiff to
focus on the specific allegations in the Statement of Understanding, which were the only issue the
Committee was being asked to—and had the power to—consider and decide. Her only goal was to
guide the panel towards evaluating whether Plaintiff was responsible for violating the Standard of
Conduct as alleged and, if so, what the appropriate sanction should be. The Committee on
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 45 of 69



Standards does not and cannot make rulings about whether any Dartmouth employees, including
members of the Judicial Affairs Office, did their jobs appropriately. Their sole focus is on the
responding student’s conduct. The Chair’s decision to restrict the materials provided for the
Committee’s consideration was within the discretion afforded her by the Student Handbook, and
did not constitute a breach of contract.

    Plaintiff has already addressed the points raised here. Having read Dartmouth’s policies, no
reasonable individual situated in the plaintiff’s position would believe that after the three most senior
Dartmouth administrators tasked with overseeing its disciplinary hearing processes (Rebecca Biron,
Katharine Strong, and Kevin O’Leary) told him he’d be given the opportunity to share specific
information regarding his disciplinary process with the COS, that the Chair at his hearing (and at the
instruction of Kevin O’Leary and Katharine Strong) would not only prevent plaintiff from sharing this
same information at his hearing, but cite the fact plaintiff felt animosity towards Dartmouth to justify the
sanctioning decision. Dartmouth’s own policies and basic fundamental fairness do not allow the College
to prevent students from sharing information with the COS on subject matter relevant to sanctioning
decisions, and especially not in these circumstances.

    Fourth, Plaintiff may argue the ultimate outcome was simply wrong. Plaintiff’s first hearing is
essentially moot since he was given a brand new hearing with a new panel. In advance of the second
hearing, he admitted that he had violated Standard of Conduct II and engaged in harassing
behavior or conduct targeted at his ex-girlfriend. He did not dispute that he sent messages
including the following to her: • Calling her “a stupid fucking pathetic bitch;” • Calling her “a
crooked fucking whore;” • Telling her to “kill yourself you fucking sociopath;” • Calling her a
“heartless cunt;” • Telling her he would “probably post your nudes on reddit every day until they
finally reach the front page (cause with your gross flabby tits, it’ll probably take some work!);” •
Telling her would do “whatever I can do to hurt you as [sic] at least a fraction as much as you’ve
hurt me;” • Stating he hoped “life brings you nothing but pain and suffering;” • “This is only going
to be worse if you try and have your mom deal with it. Kill yourself you spineless fuck;” • Calling
her a “fucking pathetic disgraceful piece of shit;” • “If you take your time I’ll make sure you regret
it;” • “You will know the same pain and suffering that you caused me now;” • Stating “the thought
of you crying excites me;” • Hearing she failed a test was “truly exhilarating;” • Once he “let [his]
feelings out publicly…. the pain you’ll feel might resemble mine.” Exhibit 36 at 5401-5402.
Throughout his many written explications to various Dartmouth employees about the termination
of his relationship, he consistently failed to take responsibility for the damage he may have done to
his ex-girlfriend or the fear or pain he may have caused her and her family. The materials he asked
             Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 46 of 69



to be included in the case packet were no different. See, e.g., Exhibit 33. Panel members were
“deeply concerned by” Plaintiff’s “impulsive, unwanted, harassing and threatening pattern of
behavior” and further concerned that “nine months later, [his] description of his pain, anger and
motivations did not appear to have diminished over time and did not convey genuine remorse or
growth.” Exhibit 36 at 5403. The panel “expressed concern for the safety and security of the
Dartmouth community if [Plaintiff] were to continue his education” at Dartmouth and “did not
believe a long period of suspension would be appropriate given the severity of the behavior, or that
it would be effective in protecting the community.” Id. While the Court need only decide whether
Dartmouth complied with its policies and notions of basic fairness, the Committee’s decision was
justified.

    Plaintiff affirmed the veracity of the evidence contained in the March Report at the time Dartmouth
initially received and evaluated it, and at all other times inquired. One reason the outcome of plaintiff’s
first and second hearings were wrong is that the decision to sanction plaintiff was based on its evaluation
of the contents of the March Report the JAO had evaluated about 6-months prior to plaintiff’s first
disciplinary hearing, and determined it was not appropriate to raise formal disciplinary allegations about
upon this review.

    Dartmouth’s Student Handbook states “Dartmouth's undergraduate disciplinary system is not
intended to address every social ill or every grievance one member of the community may have against
another. There are many behaviors that most members of the community would find rude, disrespectful or
obnoxious that violate no College regulation and are, therefore, not adjudicable under the disciplinary
system.”

    Dartmouth receives countless complaints containing evidence of inextricable violations of the
standards of conduct which it deems inappropriate or unnecessary to initiate formal disciplinary processes
about. For instance, when Dartmouth’s JAO receives iron-clad evidence a student has participated in
hazing or used illegal drugs, based on the application of its own subjective standards, the JAO will
sometimes initiate the serious misconduct process, sometimes initiate an administrative hearing level
process, and sometimes (most often) determine the evidence does not support initiating any formal
disciplinary action against the student; for example, plaintiff has intimate personal knowledge that a
student living in the hall of his freshman year dormitory who sold drugs and used them in his room each
day (something it was impossible for fellow residents of the hallway not to notice) was caught by
Dartmouth’s Safety and Security using these substances, and with drugs and paraphernalia (confiscated
by campus authorities) on at least six unique occasions, but Dartmouth declined to ever initiate more than
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 47 of 69



an administrative hearing against the student, and took no action whatsoever in response to receiving
evidence regarding most of these instances. Yet, in other cases plaintiff is aware of, Dartmouth has
punished students much more harshly for having been caught using illegal substances, and regularly
punishes students (of legal age) caught possessing hard liquor more harshly than it does students who are
found in possession of illegal drugs (plaintiff can name the students in question in a sealed document if
the court desires). Even if the law does entitle Dartmouth to make such arbitrary disciplinary
determinations, once it has made the subjective disciplinary decision it is entitled to, it is not allowed to
revisit the same evidence at whatever time it pleases and come to a new subjective decision regarding the
student’s ability to complete their degree program based on the application of different, arbitrarily
conjured standards. According to the interpretation of the Student Handbook Dartmouth’s employees
have advocated for in this case, if a student who admits to participating in a hazing ritual during their
sophomore year at Dartmouth to the JAO, which in turn declines to initiate formal disciplinary
proceedings against the student upon investigating the incident and all relevant evidence, the JAO could
then (without telling the student this might be a possibility) use this precise same evidence and admission
to justify initiating the serious misconduct process against the student and revoking their ability to
complete their degree program at Dartmouth during the student’s senior year. Such action has never been
taken in another student’s disciplinary case at Dartmouth, and no student informed of Dartmouth’s
policies would believe this to be how the College’s disciplinary processes are designated to operate. The
JAO is the sole entity tasked with evaluating evidence of misconduct and determining whether it justifies
raising formal disciplinary allegations against a student by the Handbook. After the JAO evaluates
evidence of student misconduct and determines it does not justify raising formal disciplinary allegations
against a student, Dartmouth’s policies do not permit the College to sanction a student due to this exact
same information, or raise disciplinary allegations about it via processes inconsistent with those described
in its own Handbook, or as the result of a series of unremedied procedural errors Dartmouth committed in
administration of plaintiff’s hearing processes.

    Furthermore, the fact Dartmouth’s own JAO reviewed and investigated the March Report and
determined it did not support initiating a serious misconduct or administrative level disciplinary hearing
at the time it was received affirms that according to Dartmouth’s policies and procedures, these actions
evidenced in the report do not support imposing such a sanction upon the plaintiff, and that the COS’s
decision to expel plaintiff based on these same materials (at the suggestion of the JAO member present) is
not justified.

    Plaintiff requests a continuation of discovery so that he can continue to try and depose or otherwise
question the members of the COS from his hearings as to the basis of their decision, as well as how they
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 48 of 69



would have acted had they been aware of what allegations had been raised at his hearing, and the history
of Dartmouth’s administration of his disciplinary case. The only member of the COS plaintiff has been
able to depose thus far is Dartmouth Professor Michelle Clarke, who did not participate in his first hearing,
and could not recall most details from plaintiff’s second hearing. As mentioned elsewhere, Plaintiff also
seeks a continuation of discovery so he may continue trying to attain information regarding Dartmouth’s
history of disciplinary decisions in other students’ cases to demonstrate disparities in both the
administration and outcome of his hearing compared with other students found guilty of committing
similar misconduct. Of the seven cases Dartmouth has shared information about thus far, the College took
no action regarding the following case; “Student A (M) and Student B (F) were in a dating relationship.
After it ended, Student A requested and received a No Contact Order against Student B. Student A
reported that Student B text messaged him, called him, and talked to him in person in violation of the No
Contact Order” (DEFENDANT TRUSTEES OF DARTMOUTH COLLEGERS FIRST
SUPPLEMENTAL RESPONSE TO PLAINTIFF'S FIRST SET OF INTERROGATORIES),
demonstrating that the College sometimes subjectively declines to subject students found guilty of the
same actions as the plaintiff to any disciplinary processes.

    ii.     The Student Handbook is the Only Contract.

    The only relevant contractual source is the Student Handbook. To the extent Plaintiff has
alleged “a contractual relationship existed between Dartmouth and the Plaintiff through . . . oral
statements” by Dartmouth employees, his claim must fail as a matter of law because he has offered
insufficient evidence in the record to demonstrate any enforceable oral contract. Complaint ¶
185.12 See, e.g., Hayes v. Douglas Dynamics, Inc., 8 F.3d 88, 90 (1st Cir. 1993) (“Where, as here, the
moving party does not have the burden of proof at trial, that party must make a showing that the
evidence is insufficient to support the nonmoving party’s case.”).

    Dean Biron, along with JAO head Katharine Strong, and Dartmouth’s former member of the General
Counsel’s office charged with overseeing Dartmouth’s undergraduate disciplinary system, Kevin O’Leary,
all explicitly and in no uncertain terms, told plaintiff that he would have the opportunity to share his
concerns regarding Dartmouth’s mismanagement of his case with the COS at his second hearing.
Dartmouth itself has argued that the terms of the Handbook are to be interpreted according to the
reasonable meanings assigned to them by the administrators tasked with “promulgation, revision, and
enforcement” of the institution’s policies, and cannot selectively argue this to be true only when it serves
the College’s purposes. When the Dean of the College herself has explicitly represented to the plaintiff
that Dartmouth’s policies permit him to share certain information regarding his case with the COS,
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 49 of 69



Dartmouth then has an obligation to uphold, and not deliberately, arbitrarily, and without good cause,
deny plaintiff these promised rights.

    C. Count II - Breach of the Covenant of Good Faith and Fair Dealing

    “In every agreement there exists an implied covenant that each of the parties will act in good
faith and deal fairly with the other.” Seaward Constr. Co. v. City of Rochester, 118 N.H. 128, 129,
383 A.2d 707 (1978). The covenant of good faith and fair dealing generally does not give rise to an
independent action in tort. Centronics Corp. v. Genicom Corp., 132 N.H. 133, 137, 562 A.2d 187,
189 (1989); see also Bennett v. ITT Hartford Grp. Inc., 150 N.H. 753, 757, 846 A.2d 560, 564 (2004).
A separate claim will lie only where the facts make out a breach of a duty owed to the plaintiff
independent from the contract. Id. Plaintiff’s claim rests on a general duty by Dartmouth to act
fairly and in good faith in administering the disciplinary proceedings described in its Student
Handbook. Cf. Complaint ¶ 192. It does not implicate a separate, independent duty owed to
Plaintiff, and therefore cannot be asserted as a standalone claim.

    “Under agreement that appears by word or silence to invest one party with degree of discretion in
performance sufficient to deprive another party off substantial proportion of the agreement’s value,
parties’ intent to be bound by enforceable contract raises implied obligation of good faith to observe
reasonable limits in exercising that discretion, consistent with parties’ purpose or purposes in
contracting.” Centronics Corp. v. Genicom Corp., 132 N.H. 133, 139 (N.H. 1989).

    “In our decisions setting standards of conduct in contract formation, the implied good faith
obligations of a contracting party are tantamount to the traditional duties of care to refrain from
misrepresentation and to correct subsequently discovered error, insofar as any representation is intended
to induce, and is material to, another party's decision to enter into a contract in justifiable reliance upon
it.” Centronics Corp. v. Genicom Corp., 132 N.H. 133, 139 (N.H. 1989).

    We agree with the Does that the implied covenant of good faith and fair dealings imposed on every
contract by Massachusetts law, applied in the context of school disciplinary proceedings, creates an
independent duty to provide basic fairness. See Uno Rests., Inc. v. Bos. Kenmore Realty Corp., 441 Mass.
376, 805 N.E.2d 957, 964 (2004). In Coveney v. President & Trs. of Coll. of Holy Cross, the
Massachusetts Supreme Judicial Court (‘‘SJC’’) recognized that even where a student does not have a
contractual right to a disciplinary hearing, if a school does hold a hearing, the school has a duty to
conduct it with basic fairness. See Cloud, 720 F.2d at 725 n.2 (citing Coveney, 388 Mass. 16, 445 N.E.2d
           Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 50 of 69



136, 139 (1983) ) (‘‘[W]hen a hearing is held, it must be conducted fairly.’’), Doe v. Trustees of Boston
College, No. 19-1871 (1st Cir. 2019).

    “3. Contracts — Construction — Implied Terms Implied good faith obligations of a contracting party
with respect to contract formation are tantamount to the traditional duties of care to refrain from
misrepresentation and to correct subsequently discovered error, insofar as any representation is intended
to induce, and is material to, another party's decision to enter into a contract in justifiable reliance upon
it.” Centronics Corp. v. Genicom Corp., 132 N.H. 133, 144 (N.H. 1989).

    6. Contracts — Construction — Implied Terms A claim for relief from a violation of the implied
covenant of good faith contractual performance potentially raises four questions: (1) Does agreement
ostensibly give defendant a degree of discretion in performance tantamount to a power to deprive the
plaintiff of a substantial proportion of the agreement's value? (2) If ostensible discretion is of that
requisite scope, does competent evidence indicate that parties intended by their agreement to make a
legally enforceable contract? (3) Assuming an intent to be bound, has the defendant's exercise of
discretion exceeded the limits of reasonableness? (4) Is the cause of the damage complained of
defendant's abuse of discretion, or does it result from events beyond the control of either party, against
which the defendant has no obligation to protect the plaintiff? Centronics Corp. v. Genicom Corp., 132
N.H. 133, 137, 562 A.2d 187, 189 (1989)

    Dartmouth’s violated implied good faith obligations when reviewing officers refused to acknowledge
the objective fact that Dartmouth violated its procedures in way that materially affected the outcome of
his hearings, and abused discretionary power Dartmouth’s Handbook gives its disciplinary staff (such as
the Dean of the College and COS chair) to deprive plaintiff of protections promised in the College’s
policies. Dartmouth attempted to lie and misrepresent its actions at every step of plaintiff’s disciplinary
process.

    Dartmouth’s Student Handbook states “Students are subject to disciplinary action in accordance with
this Handbook.” Yet, the actions which resulted in Dartmouth raising allegations against the plaintiff
regarding the March Report months after its JAO made the initial determination it was not appropriate to
potentially impose a formal disciplinary sanction upon plaintiff based on it (by first expelling plaintiff
without ever raising allegations regarding the Report, and then subsequently refusing to acknowledge the
objective fact that it had already previously determined it was not appropriate to raise allegations
regarding the report, and that Dartmouth had not ever raised allegations regarding the Report it had
expelled plaintiff because of) are not only described nowhere in Dartmouth’s own policies, but are also
plainly inconsistent with them.
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 51 of 69



    Furthermore, a member of Dartmouth’s COS, and even the Director of Dartmouth’s Judicial Affairs
Office have all testified in this case that they do not know if Dartmouth has an obligation to follow its
own policies over the course of student’s disciplinary hearing processes.

    (Deposition of Michelle Clarke, 2:20) Michelle Clarke states she does not know if College has an
obligation to follow its own rules during undergraduate students’ disciplinary proceedings

    (K. Strong - Deposed by Plaintiff.mp4, 2:46:00)Plaintiff: “if the college wanted to impose a
disciplinary sanction upon a student, but would have to violate the student’s promised rights and
protections to do so, could it do this?”

    Katharine Strong: “I don’t know”

    Dean Rebecca Biron, the reviewing officer in Dartmouth’s hearing system, also testified that she does
not know if it would be procedurally incorrect for a student to be sanctioned based on allegations
Dartmouth had never raised against them (Rebecca Biron - Deposed by Defendant's Counsel &
Plaintiff.mp4, 02:04:00), despite that Dartmouth’s own policies unquestionably require this. Good faith
observation of the College’s obligation to ensure students’ disciplinary hearing processes are performed
in accordance with the College’s own written policies does, or should require selection and training
practices that at least ensure the members of Dartmouth College carrying out these processes are
cognizant of facts as fundamental to their proper performance as that the institution’s own policies must
be followed.

    Even if Dartmouth were not entitled to summary judgment on that basis, Plaintiff cannot
establish any conduct by Dartmouth that could constitute a breach of the covenant. “[T]he
obligation of good faith performance” demands behavior consistent “with common standards of
decency, fairness, and reasonableness, and with the parties’ agreed-upon common purposes and
justified expectations.” Centronics, 132 N.H. at 140. “Good faith and fair dealing cannot be
separated from context, however—and in evaluating those covenants in the educational milieu,
courts must accord a school some measure of deference in matters of discipline.” Havlik, 509 F.3d
at 35. There is no genuine dispute that Dartmouth acted reasonably and complied with its
Handbook, as described above. The Court should give Dartmouth appropriate deference and find
in its favor on Count II.

    (page 26 footnote) 12 Likewise, Plaintiff has not and will not be able to identify any
“matriculation contract” or other written document that has any bearing on his disciplinary
process apart from the Student Handbook. Complaint ¶ 185.
         Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 52 of 69



    D. Count III - Title IX

    Federal law prohibits excluding any person “on the basis of sex” from “participation in,” denial
of “the benefits of,” and subjection to “discrimination under any education program or activity
receiving Federal financial assistance . . . .” 20 U.S.C. § 1681(a). “[A]ttacks against a university
disciplinary process on grounds of gender bias generally fall within” an “erroneous outcome” or
“selective enforcement” theory of liability. Haidak v. Univ. of Massachusetts Amherst, 933 F.3d 56,
74 (1st Cir. 2019). The outcome of Plaintiff’s disciplinary proceedings was not erroneous, Plaintiff
has offered no evidence whatsoever to support a claim of gender-based decision-making, nor did
Dartmouth engage in selective enforcement.

    i.      Selective Enforcement

In order to succeed on a claim for selective enforcement under Title IX, a plaintiff must prove “the
severity of the penalty and/or the decision to initiate the proceeding was affected by the student’s
gender.” Haidak, 933 F.3d at 74 (quoting Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994)).
“For a statistical disparity to support an inference of sex discrimination, the evidence must tend to
show that there was a causal connection between the outcome of [the] disciplinary proceedings and
gender bias.” Id. at 75 (internal quotation and citation omitted).

    There is no evidence in the record that Plaintiff’s gender affected the decision to initiate a
formal disciplinary process or the outcome of that process in any way. Plaintiff alleges in the
Complaint that “Dartmouth employees selectively enforced their policies so as to find the male
student ([Plaintiff]) responsible for a policy violation while declining to initiate formal disciplinary
proceedings or impose similar sanctions on female students accused and/or found guilty of
committing the same behavior.” Complaint ¶ 201. At his deposition, Plaintiff identified two female
students whom he believed were comparable to him.13 He did not know, however, whether either
student’s alleged conduct was reported to Judicial Affairs; the content of any report about them to
Judicial Affairs; how the report, if any, was handled; or whether the situations were factually
similar enough to his own to create meaningful comparisons. See Exhibit 39, Anderson Dep. Tr.
138:10-140:12 (“[I]t is impossible for me to know such specifics of other people’s dealings, you
know, private protected dealings with the college.”), 141:10- 142:22 (“I do not know with certainty
the details of other people’s disciplinary processes with the college or lack thereof.”), 144:5-146:3
(“I don’t know if they decided it was worthy or appropriate to raise an investigation. I don’t know
what conclusion the JAO came to.”). For example, Plaintiff did not testify that either female
student made threats similar to those Plaintiff made to his ex-girlfriend (such as threatening
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 53 of 69



physical harm or to post nude photos on the Internet), or involved the issuance—let alone
violation—of a state court issued protective order. Plaintiff’s allegations regarding these two other
students are based on rank speculation and hearsay, and are insufficient to create a material
dispute of fact regarding any allegation of selective enforcement.

    Plaintiff concedes part of his complaint here is based upon information he heard from student
involved in incidents at Dartmouth, and both was, and remains ignorant of the College’s private
disciplinary records and decisions (which it has refused to produce in any adequate way upon discovery
request, and plaintiff will continue trying to attain once he has finished writing this motion, which has
consumed all of his available time in the past few months, preventing him from making discovery
requests he will file soon after this is submitted). If this is a reason to reject plaintiff’s claim and a student
must be privy to actual reports or documents from other students’ disciplinary cases, then it is virtually
impossible for any student (regardless of the disparity in outcomes of their own disciplinary cases, and
those of female students found guilty of similar misconduct) to meet the evidentiary standards set forth by
the court for such a claim to survive this motion (given legal statues which [according to the defense]
prevent them from disclosing information from other students’ disciplinary cases), and they must be
amended so that it is possible for university students who are victim to illegal actions which accurately
fall under this count to prove such and achieve retribution.

    For instance, the victim of a harassment campaign (a Dartmouth student being harassed by another
Dartmouth student) conferred with plaintiff over the course of the time he was victim of harassment
(plaintiff has omitted the names of the student’s involved for privacy reasons, but can readily provide
their identities to the court if desired). Despite that plaintiff has repeatedly requested information
pertaining to this case over the course of discovery, Dartmouth has refused to provide any information
about it despite repeated requests, and plaintiff requests a continuance of discovery so that he may
continue seeking to obtain information from cases he knows of which demonstrate a causal connection
between the outcome of his disciplinary proceedings and gender bias.

    Plaintiff also likely will allege that an article Dr. Biron authored before she became Dean of the
College reflects bias against men. Exhibit 45, Biron Dep. Tr. 5:10-12. Dartmouth denies that this
conclusion reflects a reasonable inference based on the content of the article, or that the article,
standing alone, would be sufficient to permit a selective enforcement claim to move forward since
Dr. Biron had no involvement in deciding to initiate the allegations or determine the sanction. In
fact, there can be no dispute that Dr. Biron granted Plaintiff’s request for review and gave him a
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 54 of 69



fresh start, even though she did not believe there actually was a procedural error in his first
hearing. Plaintiff’s claim cannot survive based on Dr. Biron’s alleged bias alone.

    “Gender bias – unfair difference in the way women and men are treated (Cambridge Dictionary,
https://dictionary.cambridge.org/us/dictionary/english/gender-bias)

    When questioned about her article titled; “BEHIND CLOSED DOORS: RAPE, MURDER, AND
THE MISPLACED CONFIDENCE OF MEN; What makes it so hard for some men to question their own
assumptions and so easy for them to act boldly and brutally when faced with closed doors?,” Biron
affirmed that a key theme of her article is that “We must demand of men, whether in College or not, a bit
more self-doubt, and a bit less self-confidence when they are faced with closed doors, whether they be
physical, verbal, or figurative,” and that men literally ought to be subjected to different treatment on
account of their inherent flaws (Rebecca Biron - Deposed by Defendant's Counsel & Plaintiff.mp4,
02:23:00). The article states “CERTAINTY AND CONFIDENCE DON’T ALWAYS MAKE A WINNING
COMBINATION. IF WOMEN CAN RESIST THE GENDERED TENDENCY TOWARD RETICENCE,
SHOULDN’T MEN RESIST THE GENDERED TENDENCY TOWARD RASHNESS?” These transparent
displays of gender bias demonstrate Biron was is unfit adjudicator of cases such as the plaintiff’s, and it is
clear that the possibility of plaintiff receiving fair treatment from Dean Biron at the request for review
phase of his disciplinary proceedings was non-existent. In a parallel, if Dean Biron’s article instead read,
“CERTAINTY AND CONFIDENCE DON’T ALWAYS MAKE A WINNING COMBINATION. IF
WHITE PEOPLE CAN RESIST THE RACIALIZED TENDENCY TOWARD RETICENCE,
SHOULDN’T BLACK PEOPLE RESIST THE RACIALIZED TENDENCY TOWARD RASHNESS?”
there would be no question that she is a biased adjudicator unfit to oversee the disciplinary hearings of
black students; the same logic should be applied here.

    (page 28 footnote) 13 Although Plaintiff’s allegations are meritless, Dartmouth has obligations,
including but not limited to those stemming from the Family Educational Rights and Privacy Act,
20 U.S.C. § 1232g, to protect the privacy of its students, so it has redacted the names of the
individuals about whom Plaintiff testified.

    ii.     Erroneous Outcome

    To demonstrate the outcome of a disciplinary proceeding was erroneous, a plaintiff must offer
evidence “cast[ing] some articulable doubt on the accuracy of the outcome of the disciplinary
proceeding,” and indicating that “gender bias was a motivating factor.” Doe v. Trustees of Bos.
Coll., 892 F.3d 67, 90 (1st Cir. 2018) (quoting Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994)).
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 55 of 69



Plaintiff cannot do so here. There can be no dispute that the second hearing panel’s decision to find
Plaintiff responsible for a violation that Plaintiff himself admitted was not erroneous. Even so,
there is no evidence in the record that any member of the Committee on Standards was motivated
by Plaintiff’s gender in any way.

    Here, plaintiff has cast “articulable doubt on the accuracy of the outcome of the disciplinary
proceeding and indicating that gender bias was a motivating factor.” Based on his review of previous
cases of this variety, plaintiff focus here is on challenging the objectively erroneous and unfair decisions
made by Dartmouth employees (some of which hold discriminatory views) who were tasked with
administering plaintiff’s disciplinary hearing process (including the COS chair and JAO member present
at plaintiff’s hearings, who determine the range of possible sanctions which might be imposed on a
student if the COS find a student guilty of one or more allegations), not the subjective decisions of the
COS members who attended these ill-conceived hearings, as he has no reason to believe their decisions
(though made under the guidance of biased Dartmouth employees) were motivated by gender bias.

    Count IV - Negligence

    The hornbook elements of Plaintiff’s fourth claim—duty, breach, causation, and damages—are
no doubt familiar to this Court. See, e.g., Macie v. Helms, 156 N.H. 222, 224, 934 A.2d 562, 565
(2007). The only duty alleged by Plaintiff in Count IV is a “duty of care, imposed on [Dartmouth]
by its policies and voluntarily undertaken, to conduct its disciplinary hearing procedures fairly,
consistently, and in accordance with Dartmouth’s own rules and regulations.” Complaint ¶ 207. In
essence, Plaintiff alleges that Dartmouth was negligent because it breached a duty to follow its own
policies and procedures. This is not a claim for negligence. Rather, it duplicates Plaintiff’s claim for
breach of contract, which is meritless as set forth in Section II.B above.

    Courts throughout this Circuit have held that when it comes to college and university
disciplinary hearings, there is no independent duty of care outside of the contractual relationship
between school and student as a matter of law. See, e.g., Doe v. Trustees of Bos. Coll., 892 F.3d 67,
93-95 (1st Cir. 2018); Doe v. Amherst Coll., 238 F. Supp. 3d 195, 228 (D. Mass. 2017); Doe v. Brown
Univ., 166 F. Supp. 3d 177, 196 (D.R.I. 2016); Doe v. Brown Univ., 209 F. Supp. 3d 460, 477 (D.R.I.
2016); Gomes v. Univ. of Maine Sys., 365 F. Supp. 2d 6, 43 (D. Me. 2005). These and other
precedents preclude Plaintiff’s claim of negligence.

    (In earnest) based on conversation between defense counsel and judge Steven J. McAuliffe during
pre-trial conference, and subsequent readings by plaintiff which seem to affirm the statements made there,
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 56 of 69



it seems contract and not tort law is most pertinent and appropriate to apply to this claim. If plaintiff is
mistaken, he asks that this claim be evaluated considering the evidence provided here and elsewhere over
the course of these legal proceedings.

    E. Count V - Negligent Infliction of Emotional Distress

    The elements of a claim for negligent infliction of emotional distress include “(1) causal
negligence of the defendant; (2) foreseeability; and (3) serious mental and emotional harm
accompanied by objective physical symptoms.” Wenzel v. Nat’l Creditors Connection, Inc., No. 16-
CV-481-LM, 2018 WL 1902699, at *15 (D.N.H. Apr. 20, 2018) (quoting Tessier v. Rockefeller, 162
N.H. 324, 342 (2011)). Like “any other negligence claim,” a claim for negligent infliction of
emotional distress “demands the existence of a duty from the defendant to the plaintiff.” Id.
(citation omitted). The duty identified by Plaintiff in connection with his claim for negligent
infliction of emotional distress is somewhat confusing. Plaintiff asserts “Defendant Dartmouth owed
duties of care to Plaintiff as averred in the sixth cause of action.” Complaint ¶ 212. Plaintiff’s sixth
cause of action is intentional infliction of emotional distress, which requires a higher standard for
liability than breach of a duty. The sixth cause of action does not identify a legal duty. Dartmouth
will assume arguendo that Plaintiff meant to refer to the duty alleged in the fourth cause of action
for ordinary negligence, but there is no such duty as a matter of law as set forth in Section II.E
above. Plaintiff’s claim for negligent infliction of emotional distress fails as a matter of law for the
same reason his claim for negligence fails.

    Regardless, the Court must also dismiss Plaintiff’s claim for negligent infliction of emotional
distress for another reason: Plaintiff has failed to disclose any expert witness and expert testimony
is necessary to prove the objective physical symptoms required. O’Donnell v. HCA Health Servs.of
New Hampshire, Inc., 152 N.H. 608, 612, 883 A.2d 319, 324 (2005).

    (In earnest) based on conversation between defense counsel and judge Steven J. McAuliffe during
pre-trial conference, and subsequent readings by plaintiff which seem to affirm the statements made there,
it seems contract and not tort law is most pertinent and appropriate to apply to this claim. If plaintiff is
mistaken, he asks that this claim be evaluated considering the evidence provided here and elsewhere over
the course of these legal proceedings.

    If lack of expert testimony is an issue here, plaintiff is currently obtaining responses to interrogatories
from a Dartmouth psychiatrist who he met with extensively over the course of these proceedings so that
his testimony can be used to help verify the veracity of his mental suffering and physical symptoms. If
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 57 of 69



this is insufficient, plaintiff will also produce testimony of his current medical doctor before the end of the
discovery period if the court deems this proper. Dartmouth itself so strongly believed plaintiff was at risk
of suicide during his disciplinary proceedings (despite him making any indication this was the case other
than being distressed) that by force, it submitted him to the hospital on one occasion, and to its on-campus
medical facilities on several others.

    F. Count VI - Intentional Infliction of Emotional Distress

    The standard for a claim of intentional infliction of emotional distress is “very high.” Moss v.
Camp Pemigewassett, Inc., 312 F.3d 503, 511 (1st Cir. 2002). A “plaintiff must allege that a
defendant by extreme and outrageous conduct, intentionally or recklessly caused severe emotional
distress to another.” Tessier, 162 N.H. at 341 (internal quotation, citation, and alteration omitted).
To demonstrate extreme and outrageous conduct, “it is not enough that a person has acted with an
intent which is tortious or even criminal, or that he has intended to inflict emotional distress, or
even that his conduct has been characterized by malice.” Id. Rather, the conduct must be “so
outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency,
and to be regarded as atrocious, and utterly intolerable in a civilized community.” Id.

    The undisputed material facts demonstrate that Dartmouth’s treatment of Plaintiff could not be
characterized as “beyond all possible bounds of decency” “atrocious” or “utterly intolerable in a
civilized community” as a matter of law. Id. To the contrary, Dartmouth appropriately adhered to
the Student Handbook and fairly separated Plaintiff from the College. While Plaintiff may
subjectively feel his separation was unfair, that subjective belief is not sufficient to create a material
dispute of fact requiring a jury trial. Compare Mikell v. Sch. Admin. Unit No. 33, 158 N.H. 723, 730,
972 A.2d 1050, 1056 (2009) (upholding dismissal of claim for intentional infliction of emotional
distress where teacher falsely reported misconduct by a student who later committed suicide
allegedly as a result) and Posteraro v. RBS Citizens, N.A., 159 F. Supp. 3d 277, 293 (D.N.H. 2016)
(conduct that was “retaliatory” and “deplorable” was insufficient to state a claim for intentional
infliction of emotional distress”) with Yale v. Town of Allenstown, 969 F. Supp. 798, 801 (D.N.H.
1997) (denying motion to dismiss intentional infliction of emotional distress claim where plaintiff
alleged her field training officer harassed her, made sexual advances, touched her without her
consent, made her afraid he would shoot her, and made disparaging remarks to others to prevent
her from advancing or forcing her to resign); see also Rand v. Town of Exeter, 976 F. Supp. 2d 65,
76 (D.N.H. 2013) (explaining co-worker who sexually assaulted plaintiff could be liable for
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 58 of 69



intentional infliction of emotional distress but her employer could not be held liable for emotional
distress caused by an employee acting outside his employment).

    Furthermore, the New Hampshire courts have not settled whether expert testimony is needed to
support a claim for intentional infliction of emotional distress, but other cases from this Circuit
suggest such a requirement is sound. See Horstkotte v. Comm’r, New Hampshire Dep't of Corr., No.
08-CV-61-JL, 2009 WL 4907025, at *7 (D.N.H. Dec. 11, 2009); Francisco v. U.S. Marshalls Serv.,
No. CA 11-231L, 2014 WL 652147, at *11 (D.R.I. Feb. 19, 2014) (“In the ordinary case, proof of
physical symptomatology requires expert medical testimony on the existence of a causal
relationship between the defendant's wrongful conduct and the plaintiff's claimed emotional
distress.”); Morin v. E. Maine Med. Ctr., 779 F. Supp. 2d 166, 189 (D. Me. 2011) (explaining Maine
courts held that the possibility of proving a claim for intentional infliction of emotional distress
without testimony of an expert is remote possibility). Lack of expert testimony should preclude this
claim as well.

    (In earnest) based on conversation between defense counsel and judge Steven J. McAuliffe during
pre-trial conference, and subsequent readings by plaintiff which seem to affirm the statements made there,
it seems contract and not tort law is most pertinent and appropriate to apply to this claim. If plaintiff is
mistaken, he asks that this claim be evaluated considering the evidence provided here and elsewhere over
the course of these legal proceedings.

    If lack of expert testimony is an issue here, plaintiff is currently obtaining responses to interrogatories
from a Dartmouth psychiatrist who he met with extensively over the course of these proceedings so that
his testimony can be used to help verify the veracity of his mental suffering and physical symptoms. If
this is insufficient, plaintiff will also produce testimony of his current medical doctor before the end of the
discovery period if the court deems this proper. Dartmouth itself so strongly believed plaintiff was at risk
of suicide during his disciplinary proceedings (despite him making any indication this was the case other
than being distressed) that by force, it submitted him to the hospital on one occasion, and to its on-campus
medical facilities on several others.

    G. Count VII - Estoppel and Reliance

    The Complaint states Count VII is asserted “[i]n the event the Court were to find that no
contracts exist between Plaintiff and Defendant . . . .” Complaint ¶ 223. In other words, this claim
appears to be pled in the alternative to a breach of contract claim. Promissory estoppel is not
available where there is an agreement between the parties covering the same subject matter. See
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 59 of 69



Rockwood v. SKF USA Inc., 758 F. Supp. 2d 44, 58 (D.N.H. 2010); Great Lakes Aircraft Co., Inc. v.
City of Claremont, 135 N.H. 270, 290, 608 A.2d 840, 853 (1992). Assuming the Court accepts that a
contract existed between Plaintiff and Dartmouth embodied in its Student Handbook, there is no
need to reach this claim.

    But even if this claim were properly pled in the alternative, any claim for estoppel must fail.
The elements of estoppel are (1) a false representation or concealment of material facts made with
knowledge of those facts, (2) the party to whom the representation was made must have been
ignorant of the truth of the matter, (3) the representation must have been made with the intention
of inducing the other party to rely on it, and (4) the other party must have been induced to reply
upon the representation to his or her injury. Thomas v. Town of Hooksett, 153 N.H. 717, 721, 903
A.2d 963, 967 (2006). Reliance by the party bringing the estoppel claim must be reasonable, and
reliance “is unreasonable when the party asserting estoppel, at the time of his or her reliance or at
the time of the representation or concealment, knew or should have known that the conduct or
representation was improper, materially incorrect, or misleading.” Id.

    Promissory estoppel claims appear inherently complicated, with the UCLA Law Review writing
“scholars writing in this area… disagree with each other regarding what, exactly, promissory estoppel is
and how it should (and does) work in practice” (https://www.uclalawreview.org/pdf/57-3-2.pdf page 671),
but plaintiff earnestly believes this cause of action is entirely appropriate to raise and pertinent to this case.

    When stating “[i]n the event the Court were to find that no contracts exist between Plaintiff and
Defendant . . . .” plaintiff meant to express that with respect to each individual count presented, that if the
court finds a contract was not established compelling Dartmouth to uphold its promises (due to a lack of
consideration, or failure to meet necessary writing standards, for instance) that damages arising from
plaintiff’s reliance on Dartmouth’s promises be tested under this theory of liability.

    There are essentially two different estoppel and reliance related claims brought by the plaintiff here,
based on promises made by Dartmouth which plaintiff relied on, but which Dartmouth refused to uphold
to plaintiff’s detriment.

    First is that as a result of the fact Dartmouth’s fully evaluated the March Report, and upon that review,
notified him of its decision that it had determined it was not appropriate to potentially impose a formal
disciplinary allegation regarding the evidence it contained, and that these events would not impact
plaintiff’s ability to attain an undergraduate degree from Dartmouth, plaintiff continued to allocate funds
towards attaining additional credits at Dartmouth that could not be applied towards attaining a degree
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 60 of 69



elsewhere. It is without question that when Dartmouth’s JAO initially received and reviewed the March
Report, determined and reported to the plaintiff that the evidence contained in the report did not
potentially support raising a formal disciplinary sanction upon him, as evidenced by the fact Dartmouth’s
policies state allegations will be raised “as soon as possible after the event,” and that Dartmouth did not
raise formal disciplinary allegations regarding the Report its JAO had investigated it entirely, as well as
the testimony of multiple Dartmouth employees cited here. Based on assumption Dartmouth would
adhere to its own rules and perform his disciplinary hearing procedures in a manner consistent with all
others that have occurred at the College, and not sanction him because of evidence its JAO had already
reviewed and determined it was not appropriate to raise allegations about evidence it’d already reviewed
pursuant to the College’s policy and determined it was not appropriate to initiate formal disciplinary
action regarding, plaintiff consumed educational services at Dartmouth during the Spring 2017 term.
Dartmouth declared and promised the evidence in the March Report would not jeopardize plaintiff’s
ability to attain a Dartmouth degree, and that it would perform a good faith effort to adjudicate
disciplinary cases such as the plaintiff’s according to the institution’s own policies. These promises
induced plaintiff to consume education services at Dartmouth which are of no value to him, and which
plaintiff would not have consumed otherwise. Due to limits on the amount of credits you can transfer
from another institution, plaintiff is unable to apply these credits towards earning an undergraduate degree
at any other major institution in the United States. Had Dartmouth initiated disciplinary proceedings and
expelled the plaintiff when it investigated the March Report, he would not have consumed these
incredibly expensive services from Dartmouth which are of no value to him.

    Second, plaintiff passed on opportunities at comparably prestigious academic institutions to attend
Dartmouth, based in part on the promise that if plaintiff were subjected to its disciplinary procedures, that
these procedures would be performed in accordance with the institution’s own written, advertised policies.
Dartmouth knowingly deceives prospective students into believing that if a procedural error occurs that
materially affects the outcome of their COS hearing case, that the reviewing officer (the Dean of the
College of an appointee) will identify and rectify the ramification, or at least carry out a good faith effort
to do so. In reality, the Dean of the College’s review process only exists to give the appearance of equity
and fairness, and the Dean will not recognize or rectify even the most obvious and severe procedural
errors, as demonstrated by the fact that none of the most senior members of Dartmouth’s disciplinary staff
could think of a single instance where the College had done this in the history of the institution (K. Strong
- Deposed by Plaintiff.mp4, 2:46:00), (K. Strong - Deposed by Plaintiff.mp4, 1:09:00, 1:57:00), (K.
Strong - Deposed by Plaintiff.mp4, 00:34:20), (Rebecca Biron - Deposed by Defendant's Counsel &
Plaintiff.mp4, 1:56). In the plaintiff’s case, we can see it is objectively true that he was found guilty of an
             Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 61 of 69



allegation materially different in substance than those Dartmouth had raised against him in advance of his
hearing, yet Biron (a professor of literature at an Ivy League institution (who surely has a strong enough
understanding of grammar and semantics to grasp this fact, which multiple other academic and non-
academic Dartmouth employees have testified to) by simply looking at the allegations Dartmouth’s JAO
raised against plaintiff in advance of his first hearing, and the allegation which the COS found him guilty
of) refused to acknowledge this outright. This was not an error performed unwittingly; it is a
manifestation of an ideological choice Biron and Dartmouth’s Administrators have made to support any
decisions yielded by its disciplinary staff and committees, regardless of the circumstances of an individual
case, and fervently deny wrongdoing regardless of what Dartmouth’s policies might state or require.
Again, despite having settled numerous lawsuits that contain incredible allegations regarding its
disciplinary hearing system, Dartmouth has never once admitted that an undergraduate student’s
disciplinary hearing was not performed in accordance with its own policies in the institution’s known
history. As current Title IX investigator for Dartmouth, Kristi Clemens, told plaintiff in a phone
conversation she would not allow him to record, the unspoken rule amongst Dartmouth College’s
disciplinary staff is to deny any wrongdoing in its disciplinary processes unless compelled to do so by a
court of law.

    Plaintiff cannot demonstrate that there is a genuine dispute as to whether he detrimentally
changed his behavior based on any representation by Dartmouth, or that he relied on any
particular representation by Dartmouth to his injury. He alleges he “gave up competing offers from
other prestigious schools” but also conceded in his deposition that he knew at the time he
matriculated that he would be bound by the Student Handbook, and if he violated a Standard of
Conduct, he could be subject to discipline. Complaint ¶ 224; Exhibit 39, Anderson Dep. Tr. 34:10-
20. As set forth above, Dartmouth adhered to the Handbook and appropriately and fairly separated
Plaintiff.

    H. Count VIII - Unfair and Deceptive Trade Practices

    Plaintiff alleges that Dartmouth has violated the Consumer Protection Act, N.H. Rev. Stat. Ann.
§ 358-A:2 (the “CPA”). To succeed in such a claim, a plaintiff must prove (1) the defendant is a
person, (2) the defendant used an unfair method of competition or a deceptive act or practice, (3)
the act occurred in trade or commerce, and (4) the defendant’s conduct rose to “a level of rascality
that would raise an eyebrow of someone inured to the rough and tumble of the world of commerce.”
Hair Excitement, Inc. v. L’Oreal U.S.A., Inc., 158 N.H. 363, 369, 965 A.2d 1032, 1038 (2009)
(internal quotation and citation omitted).
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 62 of 69



    Plaintiff has alleged here that Dartmouth (a participant in the market for private secondary education)
advertises it will adhere to its own written policies to create the impression or expectation of certain levels
of fairness, and gives students the ability to anticipate how the institution might act. However, Dartmouth
does not intend to uphold these policies, or do so in practice.

    “Although the general provision of the CPA is broadly worded, not all conduct in the course of
trade or commerce falls within its scope.” State v. Sideris, 157 N.H. 258, 262, 951 A.2d 164, 168
(2008) “An ordinary breach of contract claim, for example, is not a violation of the CPA.” Turner v.
Shared Towers VA , LLC, 167 N.H. 196, 209, 107 A.3d 1236, 1248 (2014) (internal quotation and
citation omitted). Plaintiff’s claim should be treated as an ordinary contract claim, which is not
subject to the statute. The essence of the dispute between the parties is private, and did not occur
“in trade or commerce” as a matter of law.

    Even if that were not the case, this claim is also based on Dartmouth’s alleged failure to follow
its own policies in the Student Handbook. See Complaint ¶¶ 231-233. There is no genuine dispute
that Dartmouth complied with its policies and fairly and appropriately separated Plaintiff.

    I. Count IX - Equitable Relief in the Form of a Declaratory Judgment

    Count IX is styled as a claim for equitable relief in the form of a declaratory judgment. A New
Hampshire statute permits:

Any person claiming a present legal or equitable right or title may maintain a petition against any
person claiming adversely to such right or title to determine the question as between the parties,
and the court’s judgment or decree thereon shall be conclusive.

    N.H. Rev. Stat. Ann. § 491:22; see also 28 U.S.C. § 2201. “To establish standing to bring a
declaratory judgment proceeding under RSA 491:22 . . . a party must show that some right of the
party has been impaired or prejudiced by the application of a rule or statute.” Duncan v. State, 166
N.H. 630, 645, 102 A.3d 913, 925 (2014).

    The nature of the declaratory judgment or equitable relief Plaintiff is seeking is unclear based
on the contents of Count IX. However, Plaintiff’s prayer for relief asks the Court to reverse the
outcome of his disciplinary proceeding and reinstate him as a student in good standing, among
other things. Complaint at 56. Because plaintiff is not entitled to any relief as set forth herein, this
claim must also fail.
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 63 of 69



    Although Dartmouth submits all of Plaintiff’s claims are meritless, the only appropriate
remedy for a procedural error would be another hearing before the Committee on Standards—not
reinstatement, a reduced sanction, or any other relief. See Nierenberg v. Trustees of Dartmouth
Coll., No. 16-CV-259, at 7 n.2 (N.H. Super. Ct. Oct. 26, 2016) [attached hereto as Exhibit 48]
(“[T]he court anticipates that if the plaintiff prevails at trial on this matter, the COS should be
ordered to conduct a new hearing with the necessary procedural protections.”); Ramaiah v.
Trustees of Dartmouth Coll., No. 215- 2015-CV-00351, at 4-5 n.2 (N.H. Super. Ct. Jan. 22, 2016)
[attached hereto as Exhibit 49] (“Although the Court is not making any rulings at this time as to the
proper remedy, the Court notes that it would appear the College is correct that if the plaintiff
prevails at trial, the Court should order the COS to conduct a new hearing with the necessary
procedural protections.”). At a minimum, the Court should rule that the only injunctive remedy
potentially available to Plaintiff is a third hearing.

    Plaintiff’s case does not resemble either defense has cited here. Dartmouth has already subjected the
evidence contained in the March Report three times and either come to the disciplinary conclusion it was
not appropriate to raise formal disciplinary allegations against plaintiff regarding the evidence contained
the report (as it initially did), or attempted to inappropriately sanction plaintiff in violation of its own
policies and previous disciplinary decision (as it did at disciplinary hearings which occurred about six and
nine months after Dartmouth initially reviewed the March Report). No jury would find the just and
appropriate remedy to this case would be to subject plaintiff to a fourth disciplinary review of the March
Report. The appropriate action is to impose the decision Dartmouth’s JAO came to when it initially
reviewed the March Report – the only disciplinary decision regarding the report which Dartmouth made
in compliance with its own written policies.

    J. Count X - Negligent Training and Supervision of Employees

    “[A] claim of negligent hiring, training and supervision can encompass direct liability as a
result of the misconduct of the employee.” Cutter v. Town of Farmington, 126 N.H. 836, 840, 498
A.2d 316, 320 (1985). However, Plaintiff must establish as an element “an underlying tort or other
wrongful act committed by [Dartmouth’s] employees.” Town of Londonderry v. Mesiti Dev., Inc.,
168 N.H. 377, 385, 129 A.3d 1012, 1019 (2015).

    Plaintiff cannot demonstrate that any of Dartmouth’s employees committed an underlying tort
or other wrongful act for which Dartmouth could be liable for negligent training or supervision. In
other words, because all of Plaintiff’s other claims are meritless, he cannot succeed in this claim,
nor is there any evidence in the record that any employee’s training was deficient.
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 64 of 69



    (In earnest) based on conversation between defense counsel and judge Steven J. McAuliffe during
pre-trial conference, and subsequent readings by plaintiff which seem to affirm the statements made there,
it seems that although Dartmouth certainly negligently fail to adequately train and supervise its employees
in a colloquial sense, that contract and not tort law is most pertinent and appropriate to apply to this claim.
If plaintiff is mistaken, he asks that this claim be evaluated considering the evidence provided here and
elsewhere over the course of these legal proceedings.

    K. Count XI - Fraudulent Misrepresentation

    “One who fraudulently makes a misrepresentation for the purpose of inducing another to act or
to refrain from action in reliance upon it, is subject to liability to the other in deceit for pecuniary
loss caused to him by his justifiable reliance upon the misrepresentation.” Tessier, 162 N.H. at 331-
32 (internal quotations, citations, and alterations omitted). “The tort of intentional
misrepresentation, or fraud, must be proved by showing that the representation was made with
knowledge of its falsity or with conscious indifference to its truth and with the intention of causing
another person to rely on the representation.” Id.

        Although Fed. R. Civ. P. 9(b) is most often applied in the context of a motion to dismiss,
Plaintiff cannot meet its requirements even after the benefit of discovery. See e.g., Micronics
Filtration Holdings, Inc. v. Miller, No. 18-CV-303-JL, 2018 WL 4845749, at *3 (D.N.H. Oct. 4, 2018),
reconsideration denied, No. 18-CV-303-JL, 2018 WL 6529081 (D.N.H. Dec. 12, 2018). (“To meet
this standard, a plaintiff must (1) specify the statements that the plaintiff contends were fraudulent,
(2) identify the speaker, (3) state where and when the statements were made, and (4) explain why
the statements were fraudulent.” (internal citation and quotation omitted)). This claim is essentially
duplicative of plaintiff’s estoppel claim and is meritless for the same reasons. There is no evidence
in the record that any particular misrepresentation alleged by Plaintiff induced his justifiable
reliance to his detriment, or that any particular agent of Dartmouth intended for him to rely on his
or her representation with knowledge of its falsity or conscious indifference to its truth. Likewise,
there is no evidence that any representation materially affected the outcome of his disciplinary
process in any way.

        Plaintiff has alleged here that Dartmouth (a participant in the market for private secondary
education) advertises it will adhere to its own written policies to create the impression or expectation of
certain levels of fairness, and gives students the ability to anticipate how the institution might act.
However, Dartmouth does not intend to uphold these policies, or do so in practice. Herein, plaintiff has
performed all of the following “(1) specify the statements that the plaintiff contends were fraudulent, (2)
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 65 of 69



identify the speaker, (3) state where and when the statements were made, and (4) explain why the
statements were fraudulent.”

M. Count XII - Fraudulent Concealment

    Count XII is styled as a claim for “fraudulent concealment.” However, the “doctrine of
fraudulent concealment is an equitable ground to justify the tolling of the statute of limitations
based on the wrongful conduct of the defendant,” not a freestanding cause of action. Conrad v.
Hazen, 140 N.H. 249, 253, 665 A.2d 372 (1995). As described above, Plaintiff has failed to
demonstrate a material dispute of fact exists with respect to any type of fraud.

    Herein, plaintiff has demonstrated a material dispute of fact with respect to whether Dartmouth
committed fraud. Plaintiff has alleged that Dartmouth advertises it will adhere to its own written policies
to create the impression or expectation of certain levels of fairness and gives students the ability to
anticipate how the institution might act. However, Dartmouth does not intend to uphold these policies, or
do so in practice.

                                                CONCLUSION

    No student’s right to remain enrolled at a private college is absolute, and Dartmouth is entitled
to some discretion in its disciplinary process. The undisputed factual record before the Court
demonstrates that Plaintiff admitted he engaged in misconduct in violation of Dartmouth’s
Standard of Conduct II, and the second hearing panel of the Committee on Standards imposed a
reasonable sanction based on the totality of the information available. Dartmouth complied with
the Student Handbook and appropriately separated Plaintiff. For all the reasons set forth above,
Dartmouth respectfully requests that the Court enter judgment in its favor on all twelve claims.

    Dartmouth is indeed entitled to a great deal of discretion in its disciplinary processes, as the federal
courts have ruled in the past – in the opinion of most Americans, they are too unfettered to do as they
please despite being capable of dealing punishments, the severity of which can only be rivaled by
prolonged incarceration. However, even the meager legal limitations the courts have imposed on the
disciplinary actions of private universities do not permit what Dartmouth has done here. They do not
allow Dartmouth to abandon its clearly defined procedures for raising disciplinary allegations, and they
do not allow Dartmouth to re-evaluate evidence it has already reviewed, arbitrarily apply different
standards upon this subsequent review, and come to different disciplinary decisions based on said
subsequent review of evidence it had already imposed sanctions upon the student for, or reviewed and
determined the evidence was not appropriate to initiate disciplinary processes regarding, especially when
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 66 of 69



the College’s own policies in no way indicate that evidence of disciplinary misconduct remains potential
cause for disciplinary action against a student once it has already been reviewed and subjected to
Dartmouth’s disciplinary processes once. If Dartmouth is permitted to do this here, any private university
that disciplines (or determines it is not appropriate to discipline) an undergraduate student for virtually
any act of misconduct, is then free to expel the student for that same act of misconduct, and no further
found violation of the institutions policies, at whatever time it desires. A student who is found guilty of
underage drinking, or participating in a hazing during their freshman year, and whom a college sanctions,
or decides not to sanction, can be expelled for this same infraction they’ve already admitted to at any
subsequent point in their undergraduate career; despite what the College’s policies state, this is exactly
what administrators tasked with overseeing its hearing processes have argued in this case (Katharine
Strong, Anderson, M. – KRS, Hudak, A. – phone meeting 10.26.17, 00:24:30). Dartmouth is likely to
argue that the portion of its Student Handbook which states the JAO can consider “any source” in
deciding whether to conduct an investigation permits this, as its administrators have in depositions and
conversations with the plaintiff, and as appears to be reflected in Dartmouth’s motion;

    The Judicial Affairs Office is “responsible for receiving all complaints and issuing allegations.” Id.
at 7973. “Any student, faculty member, or employee may file a complaint regarding an undergraduate
with the JAO,” but it can consider “any source” in deciding whether to conduct an investigation. Id.
The Judicial Affairs Office has exclusive discretion to “determine whether complaints or other
information concerning a student shall result in formal disciplinary allegations.” Id. In other words, it
alone is empowered to determine when to initiate the formal disciplinary process described in the
Handbook.

    However, even if are permitting of the most attenuated logic, no interpretation of these phrases from
Dartmouth’s Handbook permit the actions it had committed in this case that Dartmouth has claimed, or is
suggesting they do.

    Because it is virtually the only means by which plaintiff could possibly pursue justice in this case, he
is representing himself pro se. According to defense counsel (in conversation following plaintiff’s second
deposition), Dartmouth has hired the most competent attorneys available to draft this motion for summary
judgement, and anticipate this civil action will come to a close shortly after the summary judgement
process comes to a close. The summary judgement process is complicated, and especially with regards to
this case, but plaintiff has done his best to comply with the applicable rules and standards here. For these
reasons, plaintiff asks that if this lawsuit is somehow in consideration for dismissal for any reason
potentially pertaining to his elementary understanding of the FRCP & LRCP, or the rules regarding
          Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 67 of 69



evidence, that the Court either hold a telephonic hearing, or otherwise notify plaintiff of his failure to
produce whatever information he has or likely has but has not provided.




    “plaintiff advocates that the “law requires Dartmouth to comply with the letter of its own handbook”
    and, therefore, the defendant's request that the court “apply a fuzzier and possibly more lenient
    ‘substantial compliance’ standard … should be rejected.” (Pl.'s Opp'n at 3 (citation omitted).) The
    plaintiff also argues that “[t]he terms of the contract are to be interpreted based on the ‘reasonable
    expectations' of the student.” (Pl.'s Mot. Summ. J. at 6 (citing Havlik v. Johnson & Wales Univ., 509
    F.3d 25, 34 (1st Cir. 2007) (“We interpret such contractual terms in accordance with the parties'
    reasonable expectations, giving those terms the meaning that the university reasonably should expect
    the student to take from them.”) Regarding this latter dispute, the court rejects any invitation to defer
    to the school's interpretation of its Handbook. While “[t]he relationship between a university and its
    students is distinctive” and, therefore, “a strict doctrinal approach [to resolving this dispute] is
    inappropriate,” the general rule that “the proper interpretation of a contract is ultimately a question
    of law for this court” and should be based upon “the meaning that would be attached to it by
    reasonable persons” still applies. Gamble v. Univ. Sys. of New Hampshire, 136 N.H. 9, 12–13, 15
    (1992) (applying traditional rules of contract interpretation to resolve a dispute over a university's
    decision to increase tuition mid-semester by examining “all documents which constitute the
    agreement [in order to] determine the reasonable expectations of the parties” in light of their
    “distinctive” relationship). Nierenberg v. Trustees of Dartmouth College, 2017 WL 10259668 (2017)

    “That said, all contracts include an implied covenant of good faith and fair dealings that functions
    “to prohibit behavior inconsistent with the parties' agreed-upon common purpose and justified
    expectations as well as with common standards of decency, fairness and reasonableness.” Birch
    Broad., Inc. v. Capitol Broad. Corp., 161 N.H. 192, 198 (2010) (quotation omitted). Dartmouth, thus,
    had an “obligation to provide basic fairness in its proceedings … separate from and in addition to its
    contractual obligation to follow the rules it set forth in the Handbook.” Doe v. Brandeis Univ., 177 F.
    Supp. 3d 561, 601 (D. Mass. 2016)




                                                   Respectfully submitted,

Dated: 7/17/2020                                   Mark Anderson
Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 68 of 69




                           /s/Mark Anderson

                           Mark Anderson
                                                   JD2018265@Gmail.com
        Case 1:19-cv-00109-SM Document 61 Filed 07/17/20 Page 69 of 69




                                CERTIFICATE OF SERVICE


I hereby certify that a copy of the following document was sent electronically to Dartmouth’s

Counsel via the ECF.




Date: 7/17/2020                                                  Mark Anderson



                                        Signature:____ _                            __________
